CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

WINDELS MARX LANE & MITTENDORF, LLP

156 West 56“1 Street

NeW York, New York 10019

Charles E. Simpson, Esq.

Jeffrey C. Hoffman, Esq.

Tel: (212-237-1000

Email: csimpson@vvindelsmarx.com
ihoffman@Windelsmarx.com

Attorneysfor Parmjz`t Sz'ngh Parmar and the
Parmar Em‘z`ties

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT GF NEW YORK

 

In re: Chapter 11 Case
ORI()N HEALTHCORP, INC. No, 18~71748 (AST)
CONSTELLATION HEALTHCARE TECHNOLOGIES, INC. No. 18-71749 (AST)
_NEMS ACQUISITION, LLC Nc). 18-71750 (AST)
NORTIIEAST MEDICAL SOLUTIONS, LLC Nc). 18-71751 (AST)
NEMS WEST VIRGINIA, LLC NO. 18-71752 (AST)
PHYSICIANS PRACTICE PLUS, LL No. 18~71753 (AST)
PHYSICIANS PRACTICE PLUS HOLDINGS, LLC No. 18-71754 (AST)
MEDICAL BILLING SERVICES, INC. Nc). 18~71755 (AST)
RAND MEDICAL BILLING, INC. No. 18-71756 (AST)
RMI PHYSICIANS SERVICES CORPORATION No. 18-75757 (AST)
WESTERN SKIES PRACTICE MANAGEMENT, INC. No. 18~75758 (AST)
INTEGRATED PHYSICIAN SOLUTIONS, INC. No. 18~75759 (AST)
NYNM ACQUISITION, LLC No. ].8-75760 (AST)
NORTHSTAR FI-IA, LLC No. 18-75761 (AST)
NORTHSTAR FIRST HEALTH, LLC NO. 18-75762 (AST)
VACHETTE BUSINESS SERVICES, LTD. NO. 18~75763 (AST)
MDRX MEDICAL BILLING, LLC No. 18-75764 (AST)
VEGA l\/IEDICAL PROFESSIONALS, LLC No. 18-75765 (AST)
ALLEGIANCE CONSULTING ASSOCIATES, LLC ` No. 18-75766 (AST)
ALLEGIANCE BILLING & CONSULTING, LLC No. 18-'757 67 (AST)
PHOENIX HEALTH, LLC NO. 18-71789 (AST)
NEW YORK NETWORK MANAGEMENT, LLC Nc). 18-74545 (AST)
Debtors. (Jointly Administered)

_______________________________________________________________________________ X

The Apph'cation (“Application”) Of Parmjit Singh Pannar (“Pannar”) and the entities
owned and/Or managed by Parmar (the “Pannar Entities”), by their attorneys, Windels Marx

Lane & Mittendorf, LLP, foran 01'der, pursuant to Sections 1104(21), (c) and (e) and 1106(a)(3),

{11609098:1}

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

(4) and (b) of the United States Banl<ruptcy Code (the “Bankruptcy Code”), ll U.S.C.
§§l l()4(a)(c) and (e) and ll06(a)(3), (4) and (b) appointing a trustee (“Trustee”) or an examiner
(“Examiner”) “for cause”, to conduct an investigation of the above-captioned Debtors, their
Board of Directors, pre- and post-petition management and Bankruptcy Court-appointed advisors
(A) for “fraud, dishonesty, incompetence or gross mismanagement of the affairs of the debtor by
current management” before and after the commencement of this Chapter ll case and (B) the
acts, conduct, assets, liabilities and financial condition of the Debtor, and the operation of the
Debtors’ businesses during the pendency of this Chapter ll case, provides as folloWs:
INTRODUCTION

l. This Application for and the appointment of a Trustee or an Exarniner by this
Bankruptcy Court is necessitated by (A) the actions of the Debtors, the Debtors’ Board of
Directors and both pre- and post-petition management, (B) the dishonest and fraudulent actions
of the principal entities and agents of the controlling shareholder of the Debtors’ parent
company: Mr. Chinh Chu (“Chinh Chu”), CC Capital Management LLC and CC Capital CHT
Holdco LLC (hereinafter CC Capital Management LLC and CC Capital CHT Holdco LLC shall
be jointly referred to as “CC Capital”) and CHT Holdco LLC (“CHT Holdco”) and various other
individuals acting on their behalf as identified below, and (C) their participation as part of an
ongoing large, complex and fraudulent scheme orchestrated by Chinh Chu, With the objective of
artificially devaluing and stealing valuable assets of the Debtors, Parmar and the Parmar Entities,
secured and unsecured creditors and the interests of the former public shareholders of the
Debtors, Constellation HealthcareTeclniologies, LLC and its numerous Wholly-owned Debtor
subsidiaries (jointly referred to as “CHT”). To date, it has been assumed in this Banl<ruptcy

Court that Parmar and the Parmar Entities Were guilty of the fraudulent activities that resulted in

{11609098:1} 2

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

the Debtors’ Chapter ll filing However, Parmar and the Parmar Entities, as Well as the
Debtors’ creditors and public shareholders are each victims of Chinh Chu’s, CC Capital’s and
CHT Holdco’s fraudulent activities, orchestrated through their manipulation, coercion, extortion
and bribery of (a) CHT’s Board of Directors, (b) pre-petition and post-petition management and
their control over two (2) fraudulently conducted sales of the Debtors’ assets in the Bankruptcy
Couit.

2. Parmar and the Parmar Entities, Who are shareholders and creditors of CHT, have
suffered immense losses and damages of approximately $3091nillion, by the pattern of illegal
activity by CHT’s Board of Directors, CHT, Chinh Chu, CC Capital and CHT Holdco that began
pre-petition in or around January 2016 and continues to date. The illegal activities engaged in by

the aforesaid entities encompasses the following:

A. Bank Fraud;
B. Wire Fraud;
C. Extortion;
D. Bankruptcy Fraud; and,
E. Obstruction of Justice.
3. As a direct result of the pattern of illegal activities listed above and set forth

below in greater detail, the public shareholders, secured and unsecured creditors of the Debtors
and Parmar and the Parmar Entities have suffered and Will continue to suffer immense damages
as a result of the pre~ and post-petition actions of CHT’s Board of Directors, management, Chinh
Chu, CC Capital and CHT Holdco Which resulted in the intentional devaluation of CHT and the
fraudulent sales in the Bankruptcy Court of CHT’s assets, Which sales resulted in the Chapter ll
estate of CHT realizing $29.1 million, less than ten (lO%) percent of the actual value of those
assets ($553 million), to the detriment of CHT’s creditors, including Parmar and the Parmar

Entities, and the former public shareholders

{11609098;1} 3

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

4, To correct the above-stated crimes and recover the stolen CHT assets for the
benefit of CHT’s creditors and shareholders, Parmar and the Parmar Entities respectfully submit
that either a Trustee or an Examiner should be appointed by this Bankruptcy Court to conduct an
independent investigation of the pre- and post-petition activities with respect to the Debtors’
operations and finances and the actions of Chinh Chu, CC Capital, CHT Holdco and CHT’s pre-
petition Board of Directors and current management and report the findings to this Bankruptcy
Court so that necessary actions can be taken by the Banl<ruptcy Court, including the possible
referral to the U.S. District Court for the Eastern District of New York or the United States
District Court for the District of New Jersey, to recover the Debtors’ stolen assets and protect
them for the benefit of the Debtors’ Chapter ll estate.

5. The areas at a minimum, that should be investigated by the Trustee or Examiner
appointed by this Bankruptcy Court, include the following:

A. Identifying the enterprise which conducted the various frauds and how and
through which entities and individuals they were able to consummate the fraud;

B. The acts and non-actions of CHT’s Board and pre- and post-petition
management which allowed the fraud to proceed;

C. The reports by various financial advisors and law firms who investigated
the operations of CHT and submitted fairness opinions, reports and proposals on the
valuation of CHT’s assets and an appraisal of the bids submitted by CC Capital and CHT
Holdco and other bidders for the Debtors’ assets; and,

D. The actions and damages sustained by the CHT Chapter ll estate as a

result of the fraudulent activities described in detail below.

{11609093:1} 4

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

JURISDICTION and VENUE

6. This Application is brought pursuant to Sections llO4(a), (c) and (e) and 1106
(a)(3) and (4) and (6) of the United States Bankruptcy Code.

7. This Banl<ruptcy Court has jurisdiction over this Application pursuant to 28
U.S.C. §§ 157 and l334 because the relief sought herein, the appointment of a Trustee or an
Examiner, arises in the above-captioned Chapter ll cases.

8. This is a core proceeding under 28 U.S.C. §l57(b)(2).

9. Venue is proper pursuant to 28 U.S.C. §l409(a) because this proceeding is related
to the Chapter ll cases, which are currently pending before this Bankruptcy Court.

I.
THE PARTIES

10. The Parties whom the Trustee or Examiner, were one or the other to be appointed
by this Bankruptcy Court, should focus their investigation on are listed below:
Chinh Chu;
CC Capital;
CHT Holdco;
CHT’s pre-petition Board of Directors and its two (2) lndependent and
Special Committees;

CHT’s post-petition management, and advisors; and,
Parmar and the Parmar Entities.

wcw>

.*1'1@

A. Chinh Chu

ll. Chinh Chu7 a former twenty-five (25) years veteran of the private investment firm
Blackstone, is the Senior l\/lanaging Director and Founder of CC Capital. Before launching CC
Capital, Chinh Chu was known as a “master deal maker” and closed a number of significant
deals while at Blacl<stone resulting in his becoming a Billionaire and acquiring a duplex

apartment in Trump World Tower and a large yacht. While Chinh Chu credits his success to an

{11609098:1) 5

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

“ability to transcend adversity”, as in this Chapter ll case, Chinh Chu’s methods of transcending
adversity are not always legal or ethical Apparently, regardless of the vast sums of money often
required, he, Chinh Chu must win at all costs. lncluding, withholding “insider” obtained
information from public shareholders, employing threats to coerce compliance with his wishes

and engaging in Bankruptcy Fraud.

 

l2. Often, as in the instant case, to accomplish his goals Chinh Chu engages his team
of individuals who have extreme loyalty to him.1 These individuals, who include (i) John
Altorelli_, Esq., Chinh Chu"s “clean-up guy” (ii) Truc To, a former KPMG partner and Chinh
Chu’s “go-to” person at KPl\/IG to perform due diligence for his acquisitions, including CHT and
(iii) Douglas Newton. Information on certain of the members are as follows:
A. John Altorelli (“Altorell”) was once a high-powered corporate lawyer at
Dewey LeBoeuf and one of the partners who fled that firm just before it collapsed After
leaving Dewey LeBoeuf, Altorelli joined DLA Piper, but because of a relationship with a
Russian Spy and the resulting negative publicity, he could no longer generate the same
volume of business as he had previously while at Dewey LeBoeuf, and in May 2016
Altorelli left DLA Piper, started his own solo practice, working almost exclusively for
Chinh Chu and CC Capital. Although known as Chinh Chu’s “clean-up guy”Z, during the
course of Altorelli’s converstaions with Parmar, as directed by Chinh Chu, Altorelli tried
to convince Parmar to retain him to usher Parmar through the CHT problem! As he said
to Parmar, “we’re brothers from another mother.” In furtherance of that oath of loyalty

and brotherhood, Parmar directed CHT’s CFO, Sam Zaharis, to give Altorelli “full access

 

1 Upon information and belief, Chinh Chu purchases these individuals’ loyalty through a variety of methods, but not
limited to, arranging for sex parties with topless and very young models, drugs and alcohol in his apartment and on
his yacht, in addition to compensation for their actions

2 Among the Chinh Chu threats communicated to Parmar by Altorelli was a threat where Altorelli stated to Parmar,
“where do you sleep nowadays Paul... Are you afraid that someone will put a bullet in the back of your head...‘?”

{11609098;1} 6

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

to every transaction, every contract, every money detail. . .” of CHT.”. . .Sam, John is your
boss. .. .” Altorelli then forwarded all of this “inside information” to Chinh Chu for his
use in stealing CHT’s assets.
B. Truc To, like Chinh Chu, is a Vietnamese immigrant The most important
value of Truc To to Chinh Chu is that Truc To’s loyalty to Chinh Chu took priority over
his loyalty to KPMG or his ethical and legal obligations To keep Truc To on track,
whenever he traveled from his home in Atlanta, Georgia to New York to provide services
for Chinh Chu, he would receive laviin treatment including staying as a guest in Chinh
Chu’s mansion. As a result, Truc To’s due diligence/valuation reports were guaranteed
to reflect whatever was in Chinh Chu’s best interest for them to reflect, as opposed to a
fair, honest, fact-based and non-biased report. lt is important to note that following the
closing of the “go-private” transaction for CHT, Truc To was appointed by Chinh Chu as
the Chief Financial Officer of CHT.
C. Douglas Newton (Senior Managing Director at CC Capital), as well as
Arvind Walia (“Walia”), Orion’s CEO, and Roger Aguinaldo, also played substantial
roles in Chinh Chu’s enterprise
B. CC Capital

13. CC Capital CHT Holdco was formed in 2016 for the purpose of acquiring a
controlling interest in CHT and deregistering CHT’s stock, at the time listed on the London AIl\/l
Exchange3, in a “going private” transaction through an equity subscription allegedly amounting
to $88.7 million in the capital of CHT Holdco.4 The intent was for CHT and its subsidiaries to

become privately held corporations with CC Capital owning a 50.7% interest in CHT’s stock and

 

3 Officially, the London Stock Exchange’s Alternative lnvestment Market (the “London AIM).
4 Once the payments to Chinh Chu and his non-CHT advisors were deducted, the actual value of the equity
subscription amounted to approximately $55 million

{11609098;1} 7

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

the remaining 49.3% being owned by Parmar and the Parmar Entities through Alpha Cepheus,
LLC, and its shareholders, First United Health, LLC, Constellation Health, LLC, NAYA
Constellation Health, LLC and Constellation Health Investment, LLC.

C- _C_Hl

14. ln 2012, Parmar, the Parmar Entities and other investors acquired Orion
Healthcorp lnc. (“Orion”), a medical billing, collections and practice management service
company, and merged it into CHT. Parmar served as the CEO of CHT and developed CHT into
a sophisticated platform to provide physicians back office services at a lower price. This was
achieved by implementing a strategy of acquiring smaller service providers in order to gain
access to their customer lists and relationships which would then be serviced by CHT’s platform.
Before and after “going public” on the London AIM, CHT and Parmar followed a particular
formula to acquire and incorporate the new subsidiaries into CHT.

15. First, CHT would form a new subsidiary LLC (“shell”), Second, CHT would
execute a merger agreement between the new subsidiary LLC and the new acquisition. Third,
CHT would place the new subsidiary into that shell. During the time that CHT was a public
traded company the majority of the shells were filled by acquisitions in the aforesaid manner
Although three (3) raise ups did not result in the immediate acquisition of new companies, the
values of the intended additions were more than compensated for by acquisitions made at later
dates (Vachette, ACA, ABC and NYNl\/I). An additional acquisition, National ACO (“NACO”),
was available but the deal did not close for reasons explained below. These activities comported

with CHT’s “forward-looking” plans.5

 

5 Forward-looking statements or plans represent “financial inodels” using assumptions, formulas, predictions and
forecasts, and are common in the Registration or Recommended Acquisition Statement released prior to a “go-
private” transaction or an Initial Publie Offering (IPO”). See page 19 of the Recommended Acquisition
announcement by CHT and News by Collier Creek Holdings Registration Statement for their proposed IPO annexed

{11609093:1} 3

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

16. CHT’s actions were overseen by its Board of Directors, with input from
management and financial and legal advisors. ln addition, to facilitate the “go-private”
transaction, CHT’s Board formed an initial “Independent Coinmittee” and later, after the
lndependent Committee had been disbanded due to a lack of offers to acquire CHT, a
reconstituted second “Special Committee” was formed to investigate Chinh Chu’s and CHT’s
proposals and advise the Board as to the actions the Board should take in response to Chinh
Chu’s and CC Capital’s bids and other bids that were received for CHT. The Board was fully
aware and advised with respect to the shells and the “forvvard-looking” transactions and strategy
revolving around their use for the new acquisitions
D. CHT Holdco

17. Following the “go private” transaction, CHT Holdco became the holder of one
hundred (100%) percent of the equity interests in CHT, the sole owner of Orion and its
subsidiaries CHT Holdco itself is owned 50.7% by CC Capital and 49.3% by Parmar and the
Parmar Entities through Alpha Cepheus, LLC. ln accordance with the terms of a November 24,
2016 lrrevocable Proxy, CHT Holdco had authority over decision making for all matters
concerning CHT, in effect, for governance purposes, CHT Holdco, CC Capital and Chinh Chu

were the sole owners of CHT.

 

E. CHT’s Board of Directors and lndependent and Special Committees
l8. CHT’s Board of Directors, pre-petition, consisted of the following individuals:
A. Parmar;
B. Mark Feuer (“Feuer”);
C. Sam Zaharis (“Zaharis”);
D. Pavan Bakshki (“Bakshki”);
E. John Johnston (“Johnston”);
F. Shawn Zimberg, l\/I.D. (“Ziinberg”);

 

hereto as Exhibits “A” and “B”. Note that one ofthe founders of Collier Creek l~--loldings is Chinh Cliu! So clearly
Chinh Chu was aware of the use of “forward-looking” plans and statementsl

{11609098;1} 9

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

G. David Clark (“Clark”); and,
H. Sir Rodney Aldridge (“Aldridge”).

19. With the exceptions of Parmar, Zaharis and Feuer, all of the remaining Board
members (Bakshki, Johnston, Zimberg, Clark and Alridge) were members of the lndependent
Committee and Special Committee at the times that they were constituted Parmar recused
himself from the lndependent Committee as he was a member of the purchasing group and Feuer
recused himself at the direction of the Board due to his negotiations with Chinh Chu for Chinh
Chu’s purchase of a company Feuer owned during the same period that the Special Committee
was considering Chinh Chu’s and CC Capital’s proposal to acquire CHT.

F. CHT’s Post-Petition Management

20. ln September 2017, Chinh Chu and CHT retained FTI Consulting lnc. (“FTI”) to
conduct investigative, advisory and restructuring tasks regarding CHT. ln furtherance thereof,
'l`im Draeglin, F'l`l’s Senior Managing Director became CEO of CHT, Daniel Jones, an FTI
Managing Director, acted as Chief Restrueturing Officer, while fifteen (15) other members of
FTI provided services and filled other management positions at CHT both pre- and post-petition.
Pursuant to a l\/lay 29, 2018 Retention Order of the Bankruptcy Court, FTI was retained by the
Debtors to provide management services during this Chapter ll case.

21. lt was CHT’s post-petition management, counsel, DLA Piper, and Houlihan
Lokey Inc., the Debtors’ post-petition consultant, who brought before the Bankruptcy Court the
two (2) sales of the Debtors’ assets which realized $29.1 million for the CHT Chapter ll estate

on assets valued a year prior at a minimum $500-$553 million.

{11609098;1} 10

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

II

FACTUAL BACKGROUND SUPPORTING
APPOINTMENT OF A TRUSTEE OR EXAMINER

A. CC Capital Seeks to Acquire CHT

22. Parmar and Chinh Chu first met through mutual friends in September, 2015 on
Chinh Chu’s yacht. At the time, Parmar was considering taking CHT off the London All\/I
through a “going private” transaction and engaged in discussions with Chinh Chu with respect
thereto. However, Chinh Chu expressed a lack of interest in CHT as to Chinh Chu it was “too
small”. Howevei', in January 2016, Chinh Chu reversed his position and began to show an
interest in acquiring CHT. He reviewed public data from CHT for a 6-8 weeks period and then
made a verbal offer to Parmar of £l .77/share, which he shortly thereafter followed up with a
term sheet.

23. ln response to the Chinh Chu proposal and term sheet, CHT’s Board hired Stifel
Bank as its financial adviser to advise on the “going private” process. Stifel advised the Board
that Chinh Chu’s bid was very low and they recommended bringing in additional players to bid.6

24. Thereafter, Parmar and Chinh Chu met to discuss Chinh Chu raising his bid to
£1.92; however, Chinh Chu wanted Parmar to personally contribute 810 million of the 861.2
million he and the Parmar Entities were slated to receive, towards the purchase When this
proposal was presented to the CHT Board, the Board advised Parmar that if he intended to
contribute to Chinh Chu’s bid, Parmar must recuse himself from all bid evaluation discussions,
as he would be part of the buying group. Parmar agreed and recused himself from all Board bid

evaluation discussions From approximately April 2016 going forward, Parmar removed himself

 

6 'I`his was remarkable as Stifel was formed by Chinh Chu while he was at Blackstone.

{11609098;1} 11

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

from the decision-making process on CHT’s side of the negotiations and the Board formed an
lndependent Committee and then a Special Committee to evaluate all bids

25. l\/Iark Feuer was then elected Chairman of the lndependent Committee and
Kirkland & Ellis, LLP (“Kirkland”) was hired as attorneys and advisors to the lndependent
Committee. CHT then hired Duff & Phelps Corp. (“D&P”) to perform an independent
evaluation and to write a fairness opinion thereafter on Chinh Chu’s bid.

26. At the same time and as per Chinh Chu’s direction, CC Capital hired KPMG to
perform their due diligence on the acquisition of CHT. Chinh Chu directed the hiring of
associate and then-KPMG paitner Truc To to head CC Capital’s due diligence efforts,7 which
CC Capital alleges to have paid various parties $7 million to conduct. lininediately, Chinh Chu
began manipulating the “going private” process by attempting to influence the paperwork that
was being prepared for D&P to review. Chinh Chu directed CHT to provide a watered-down
model with no acquisitions, no projected growth, and an increase in anticipated future costs
Chinh Chu made no secret of his desire to ensure that D&P’s valuation of CHT be as low as
possible,8 including keeping CHT and its management , including Parmar, separated from the
banks and CC Capital’s management of the information flow.

27. About this time, Chinh Chut sent Roger Aguinaldo to see Parmar and to explain
to Parmar how the CC Capital enterprise operates He explained very succinctly that “in Chinh’s
world, nothing reaches Chinh.” People below take the fall for all mistakes and they cannot allow
Chinh’s prestigious career to be blackmarked.” Sensing that CC Capital and Chinh Chu seemed

to operate more outside the norms of an investment firm, Parmar informed Douglas Newton, CC

 

7 For more information on Truc To’s and Chinh Chu’s relationship, see paragraph 12B. above.

8 For example, Chinh Chu became enragcd when he discovered that someone had put a draft financial model on the
DropBox server that showed 5% growth for CHT and demanded that this be lowered to an iinplausibly low 1.2°<>
annual growth.

{11609098:1} 12

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

Capital’s senior manager, that he did not want to proceed with the deal. Parmar advised Newton
that problems existed and, as Roger Aquinaldo had advised him, he did not want to risk putting a
black mark on Chinh Chu’s record.

28. On August 17, 2016, D&P submitted their “initial report” to the lndependent
Committee, entitled “Discussion Materials Prepared for the Special Committee of the Board of
Directors”, a copy of which is annexed hereto as Exhibit “C”. This report contains several errors
or omissions which effectively resulted in an undervaluation of CHT:

a. The analysis of the “Total Enterprise Value"` lists CHT with $28.3
million of debt in the form of loans; however, these loans had already been repaid

on July ll, 2016 at Chinh Chu’s direction to avoid a potential audit by the lender,

but also at Chinh Chu’s direction, the loans were left on the CHT valuation report

as debts resulting in a diminution of CHT’s enterprise value.9

b. On page '7 of the initial report, in a chart entitled “Historical and

Projeeted Financial Performance,” D&P outlined CHT’s annual revenues, growth

and EBITDA from 2012 to the present, with projections through 2021. Although

CHT had shown significant growth from 2013 through 2016, the projections for

future growth were set extraordinarily low, at 1.2% projected annual growth,

rather than the 35-50% ordinarily expected from a growth coinpany. The 2017

projected revenue was an artificially low 8140.4 million.

c. At the time, CHT was in the process of acquiring Allegiance Consulting

Associates, LLC (“ACA”) and Allegiance Billing & Consulting, LLC (“ABC”) using its

 

9 On information and belief, this error may have been influenced by Chinh Chu, as he wrote in an email to Parmar
“Let’s chat when you are free. l have an idea regarding the loan.” This einail was sent on July 14, 2016, three (3)
days after the loans were paid off.

{11609098;1} 13

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

internal cash,10 in addition, CHT was also in the process of acquiring NYNl\/I, which also

would have expanded the forward-looking, projected revenue of CHT, but was also not

included11 Also, the acquisition of the far larger NACO was in process and would have

added $250 million of revenue to CHT on a yearly basis and 360 million plus, for the 4th

Quarter of 2016. NACO was projected to add $400 million plus of revenue for 2018 at a

price of $45 million.

29. However, notwithstanding the above errors and omissions, the D&P report
showed that the value of CHT was still far greater than Chinh Chu wanted to pay.17

30. On August 23, 2016, the lndependent Committee held a conference call to discuss
the D&P report. Parmar was a brief participant at the beginning of the call to present his views,
but was then excused from the deliberations in accordance with his recusal. The lndependent
Committee discussed with D&P “that the Proposal was not fair based on the standalone value of
the Corporation as reflected in management’s forecasts and that Mr. Feuer should reiterate to the
buyer group that the Proposal remains too low and that the Committee would not approve a
transaction at the price of the current Proposal.”

31. At that same time, Parmar was continuing his desperate search for a way to

gracefully exit the buyers’ group and Chinh Chu, and end the “going private” process Parmar

 

10 This acquisition, which closed within thirty (30) days of the submission of the “initial repoit”, in September 2016,
expanded the revenue of CHT, and thus also increased the value of CHT, should have been included as a “forward-
looking statement” but was omitted from the D&P report

ll Ultimately, this acquisition was delayed at Chinh Chu’s direction until after the closing of the go-private.

12 On page 12 of the initial report, D&P provided their valuation ranges ($500 million to $700 million) using several
different valuation methods on a chart, annotating Chinh Chu’s and CC Capital’s bid with a red line, well below any
calculated valuation range. Chinh Chu’s and CC Capital’s bid of £2. l/ share was over 25% less than the lowest end
of the valuation range using the discounted cash flow method of £2.83. Because CC Capital’s offer was so far
below any price on which D&P could issue a fairness opinion, they suggested many alternative buyers on page 21-
27. (Although these numbers were unacceptable at the time, the offer would have become even less palatable as
time went on, because of the decreasing exchange rate of British Pounds to Dollars.) The public shareholders were
never made aware of these facts at the time they sold their shares to CC Capital based upon a 33266 million
valuation.

{11609098;1) 14

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

still believed that it was in CHT’s best interests to “go private”, but that he needed more time and
a buyer other than Chinh Chu to make it work for CHT.13

32. Parmar believed that if he could delay the c‘going private” process long enough
for CHT to close on the ACA, ABC and NYNl\/l acquisitions to fill the shells and satisfy the
forward-looking statements, then the D&P valuation of CHT would increase significantly and
CHT would have been in a much stronger negotiating position, without any of the vulnerabilities
that currently existed.

33. Based upon the above, Parmar communicated to Chinh Chu that the deal was
dead.
B. Chinh Chu Revives the CHT Deal

34. Disappointed by the turn of events, Chinh Chu dispatched Newton to visit Parmar
at Parmar’s home in Colts Neck, New Jersey to convince Parmar to revive the “go private”
transaction with Chinh Chu and CC Capital. As is Chinh Chu’s apparent practice, Newton
informed Parmar that Chinh Chu was offering the use his yacht to Parmar and insisted that
Parmar use the yacht for the next several days as an office during the day to work on reviving the
“go-private” transaction and have parties at night.

35. Parmar went to Chinh Chu’s yacht, along with Sam Zaharis, where he and Zaharis
met with Newton and Pavan Bakshki (“Bakshki”). Newton and Bakshki spent all day trying to

convince Parmar to revive the “go-private” transaction Parmar was honest with Newton and

 

13 In particular, Parmar knew the following: ( a) CHT’s agreements to acquire ACA and ABC were set to close in
September 2016 and that these acquisitions would more than make up for the difference of any forward-looking
statements about the shells, Phoenix and Northstar; (b) CHT was very close to finalizing an agreement to acquire
NYNI\/I, which was significantly more valuable than any forward-looking statements about l\/lDRX (however,
Chinh Chu was pressuring Parmar to delay this deal until after the closing of the “going private”); (c) although the
D&P report contained a small amount of inflated revenue, it had otherwise been manipulated to understate the value
of CHT and an accurate total enterprise value would have been at or above $600 million; (d) Chinh Chu’s and CC
Capital’s desired price for the “going private” transaction was les than 5000 of CHT’s actual value, and Chinh Chu
was using the inaccurate statements about MDRX, Phoenix and Northstar as leverage to pressure Parmar into
closing the deal at such an unreasonably low priee.

{11609098:1} 15

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

told him that he wanted time to resolve the CHT issues and finish a few more acquisitions before
CHT was ready to be sold. Parmar estimated that this would take approximately 18-24 months
Newton responded that Chinh Chu did not want to drop the deal and that Chinh Chu would be
happy to work out any of CHT’s issues with Parmar once they became partners

36. The following day, Chinh Chu invited Parmar to his office to look at another deal
he was working on. During this visit, Chinh Chu took Parmar aside to explain to him why his
low offer would still be very profitable to Parmar personally Chinh Chu promised Parmar the
following to revive the “go-private” transaction.

a. CC Capital would commit to 8400 million in additional financing for CHT

without any dilution to shareholders

b. CC Capital would provide CHT with access to a large number of new
clients

c. Chinh Chu would also make Parmar a partner in CC Capital.

d. Chinh Chu would make Parmar a partner in a new 810 billion fund that

Chinh Chu was forming called (ironically) Northstar.

37. To obtain the above, Chinh Chu demanded that Parmar assist in pushing the “go-
private” through at Chinh Chu’s and CC Capital’s current bid price. Parmar responded by
informing Chinh Chu of the objections that D&P had already raised to the fairness of the bid and
that Kirkland and D&P had advised the independent Committee that they believed that they
could find new bidders willing to pay more than double Chinh Chu’s offer.

38. In recognition of the fact that the D&P report had created a larger problem than
one that could be solved by influencing Parmar alone, Chinh Chu set out to improperly and

corruptly influence members of the lndependent Committee. First, Chinh Chu began to feign

{11609098:1} 16

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

interest in acquiring an unrelated company that was owned by Mark Feuer, the Chairman of the
lndependent Committee Chinh Chu and Feuer engaged in extensive negotiations for this
potential acquisition. Chinh Chu’s actions were designed to and, in fact did cause, a serious
ethical violation and conflict of interest to ensure that Feuer would support Chu’s bid.

39. Second, during the same period, Parmar received a telephone call from Newton,
this time asking Parmar to consider increasing the compensation paid to the lndependent
Committee members for their services Parmar responded immediately that the lndependent
Committee members were already being highly compensated at approximately One Hundred
Thousand (8100,000.00) Dollars each for their participation in six (6) meetings Newton then
explained that he had been speaking with one of the committee members, John Johnston, about
the “go-private’? transaction and that Johnston had expressed to Newton his desire for additional
compensation for members of the lndependent Committee, including $2,000.00 per member per
conference call.

40. Despite Chinh Chu’s efforts to improperly influence the lndependent Committee,
it was also clear to him that a deal was not possible unless D&P and Kirkland were no longer
involved as advisors to CHT and the lndependent Committeel

41. To accommodate Kirkland’s and D&P’s removal, Chinh Chu hatched a plan to
withdraw CC Capital’s bid, at which point, Parmar would necessarily have to dissolve the
lndependent Committee and terminate Kirkland and D&P, as there would be no active bids to
consider. Thereafter, Chinh Chu and CC Capital would submit a new proposal and CHT could
then form a new committee with new advisors

42. With his corrupt plan set, Chinh Chu had CC Capital withdraw its offer for CHT.

As CHT then officially had no bids to evaluate, Parmar dissolved the independent Committee

{11609098:1} 17

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

and terminated D&P and Kirkland. On September 12, 2016, Parmar einailed Chinh Chu, saying
that he “wanted to inform both you and CC Capital that Special Committee was disbanded.” The
next day, September 13, 2016, at Chinh Chu’s direction, Parmar einailed a copy of the D&P
report to Andi'ew Barnett, an analyst at CC Capital.14

43. With the first lndependent Committee dissolved, Chinh Chu set his sights on
ensuring that the new independent committee would bend to his will. He had Bakshki introduce
Parmar to representatives from SunTrust Robinson Humphrey (“SunTrust”) and l\/[cGuire Woods
as potential advisors for the next independent committee Bakshki brought Tarun Mehta
(“Mehta”), a Sun Trust executive, to meet with Parmar in Colts Neck to review the D&P report.
After review, l\/[ehta stated to Parmar that he saw no issues with presenting a new report with a
valuation in the range that Chinh Chu desired15

44. l\/lehta explained to Parmar that much of Chinh Chu’s power comes from his
access to funds to execute large transactions and a large stable of people who work for various
banks and other institutions who are loyal to him because of the fees that he generates for them,
as long as they go along with his plans Mehta further intimated that the “fees” were not limited
to the normal, legal and ethical fees associated with “go-private” transactions, but rather included

gifts, kickbacks, bribes, and other improper forms of compensation 16

 

14 Upon learning that the D&P report had been emailed, and therefore could be tracked, Chinh Chu became
apoplectic, screaming at Parmar that this action alone has dcrailed the dcal, as CC Capital could be subject to a class
action lawsuit for being privy to the valuation methodology and analysis prior to winning the bid. After consulting
with his attorneys, Chinh Chu informed Parmar that once the deal had been finalized, Parmar must “accidentally”
drop a copy of the D&P report into the repository where all documents generated by the transaction are available to
all parties This way, Chinh Chu and CC Capital could falsely, but plausibly, claim that that was where they got
access to the document, after the deal was final.

15 I\/lehta also told Parmar stories of Chinh Chu and his reputation for vindictiveness to harm anyone who does not
go along with him. Mehta explained that this is why everyone on Wall Street will not bid against Chinch Chu, when
they see that he has made an unusually low bid. (This may also explain the lack ofbidders for the RCl\/I and NYNM
assets in the Bankruptcy Court auctions!)

16 i\/lehta’s explanation of how Chinh Chu manipulated other institutions was consistent with Parmar’s observations
as Chinh Chu had explained to Parmar that Bank of America (“BofA”) and Merrill Lynch did not want to finance
the CHT deal at all, but Chinh Chu offered to make them managers on a new Special Purpose Acquisition Company

{11609093;1} 18

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

C. Chu Pushes the Deal Through

45. On or about September 14, 2016, Chinh Chu and CC Capital submitted a new
offer to purchase CHT. ln response, CHT organized a Board meeting to discuss the following
three (3) issues:

a. CC Capital’s new offer, which was only a few pennies per share higher
than the previous offer, but still less than 50% of the lowest price D&P had reported as
fair.

b. CHT had repaid its outstanding 823 million in loans and bought back its
outstanding warrants The repayment of the loans, etc. increased the value of CHT by
823 million above the valuations calculated by D&P.

c. CHT was then in the process of acquiring Allegiance Consulting
Associates, LLC and Allegiance Billing & Consulting, LLC using internal cash. These
acquisitions would significantly increase the revenue to CHT, and, therefore, would also
increase the value of CHT by an additional approximately 830 million above the D&P
valuations
46. The impact of the repayment of the above loan and the acquisitions should have

increased the minimum fair price for CHT from D&P’s minimum estimate of 8500 million to
8553 million. However, CC Capital’s offer was in the 8275 million range. This disparity caused

significant debate among the Board of CHT.

 

(“SPAC”), which gave BofA 838 million in fees, if they agreed to finance the CHT deal on his terms Chinh Chu
explained that the team at BofA that he was dealing with all owed theirjobs to him and that he was responsible for
them generating over 8798 million in fees for BofA on Chinh Chu’s transactions for 2015 alone. The likelihood of
Chinh Chu’s statements having occurred is bolstered by the fact that the entire Credit Agreement and Commitment
Letters from BofA were negotiated directly with Chinh Chu and the BofA Commitment Letters were included in CC
Capital bids as early as July 2016, well before the due diligence process had made any significant progress As
discussed more fully below, BofA conducted no audit, even though the Credit Agreement required one, the Credit
Agreements were never disclosed to Parmar, despite Parmar’s signature appearing on them, and BofA had
absolutely no communications with Parmar or anyone else at CHT until April 2017, well after the due diligence had
been completed and the deal had closed.

{11609098;1} 19

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

47. Mark Feuer, conflicted by Chinh Chu’s attempt to purchase his company,
nevertheless advocated for the CC Capital deal and argued that the D&P valuations were never
officially presented to the Board and therefore were not binding Other Board members
responded that, notwithstanding the lack of official presentment, they had heard the numbers and
felt duty bound not to accept any offer below the D&P estimate. Although D&P had been
terminated, the Board refused to entertain any lower offer, unless they were presented with a
new, formal fairness report, prepared by a consultant with equal competency and reputation to
i)&i>.17

48. Bakshi took this opportunity to recommend SunTrust and McGuire Woods to the
Board as advisors to the new “Special Committee”. The Board agreed and formed a new Special
Committee with SunTrust and McGuire Woods as advisors

49. On September 14, 2016, Parmar, as part of the buyer’s group, emailed Mehta to
inform him that CHT had received a bid from Chinh Chu and CC Capital and to inquire whether
SunTrust was interested in being retained as the independent advisor and to provide a fairness
opinion. l\/lehta responded within twenty (20) minutes that SunTrust was interested, and, in his
response, l\/lehta revealed that he knew much more about the Chinh Chu/CC Capital proposal
than Parmar had disclosed to him in his introductory email, by noting that since Parmar was an
“interested party”, SunTrust must deal directly with the Special Committee CHT retained
SunTrust the next day, September 15, 2016.

50. lronically, the Board then appointed John Johnston as the Chairman of the Special
Committee, the same former lndependent Committee member who had previously discussed

increasing Special Committee members compensation with Newton. Johnston was almost

 

17 Mark Feuer’s advocacy on Chinh Chu°s behalfresulted in him being accused of being conflicted by the other
Board members Although Feuer denied any conflict ofinterest, he offered to resign.

{11609098;1} 20

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

removed from the Committee for this reason, but the Board ultimately decided to leave him in
his position with instructions not to have any additional discussions with Newton, Chinh Chu or
CC Capital about his compensation Dr. Zimberg and David Clark were appointed as co-chairs
of the Special Committee.

51. Four (4) days after SunTrust was retained by the buyer’s group, Mehta called
Parmar for an urgent face-to-face meeting When they met later that day, Mehta explained to
Parmar that Sun trust was not able to provide a fairness report in the range that Chinh Chu
desired (8266 inillion) and that Sun Trust”s initial calculations revealed that their estimate would
actually be approximately 30% higher than D&P’s, with a minimum fair value for CHT of in
excess of 8600 million.18 Mehta stated that SunTrust’s position was complicated by the fact that
lohnston had put on the record what the D&P’s estimates were and the fact that this estimate did
not account for the repaid loan or the ABC/ACA acquisitions

52. Mehta explained to Parmar that Sun Trust would rather resign than submit a
report that would upset Chinh Chu, but he wanted to give Parmar the courtesy of a heads-up and
to explain the true reasoning before making SunTrust’s resignation public.

5 3. Parmar requested that Mehta delay announcing Sun Trust’s resignation so that he
could speak with Chinh Chu and figure out how to deal with this development Mehta responded
that it would be impossible for SunTrust to continue without having to disclose at least
preliminary findings Parmar then requested Mehta to stop all meetings with the Special
Committee and to give him two (2) days to discuss the matter with Chinh Chu, which Mehta

agreed to do.

 

18 Both D&P and Sun Trust reports failed to include the NYNl\/I acquisition and the CHT Board-approved NACO
acquisition, which would have significantly increased the value of CHT above their valuations

{11609098;1) 21

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

54. Parmar consulted with Chinh Chu, who directed Parmar to demand an immediate
vote on Chinh Chu’s and CC Capital’s offer by the Board. Parmar did as Chin Chu directed but,
predictably, the Board members rejected the offer, reiterating their belief that accepting such a
low offer would violate their fiduciary duties to CHT and its shareholders

5 5. SunTrust resigned on September 26, 2016 and, as a result, no fairness opinion was
ever obtained from Sun Trust.

56. Undeterred, Chinh Chu made several further attempts to push the deal through.
First he amended the offer to the shareholders by including 7-year promissory notes for an
additional 840 million, which would have effectively raised the purchase price for CHT to 8315
million, although still well below the D&P valuation. Next, Chinh Chu recommended that
Parmar not pursue any other potential investors But, when Parmar tried to present one of Chinh
Chu’s new offers to the Board, they unanimously reject it and all Board members offered to
resign.

57. After Chinh Chu submitted another proposal with a slight increase of 2 cents per
share, McGuire Woods informed Chinh Chu that they would not allow any more votes by the
Board unless Chinh Chu agrees to give them both indemnity. Chinh Chu then revised the CC
Capital offer to include a full release and indemnity for McGuire Woods and all of the Board
members The Board then indicated that if Chinh Chu revised the offer further to include
additional compensation for the Committee members, they will accept the offer. Chinh Chu
made the suggested changes and the Board then voted to accept the offer for CC Capital to

purchase CHT.

{11609098:1} 22

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

D. Problems in the Due Diligence Process

58. Siinultaneous with the above described transactions Truc To_, then with KPl\/lG
was conducting due diligence on the deal. Through their due diligence, there were several
documents produced which reveal that Chinh Chu and Truc 'l`o had actual knowledge that at the
time of the “go-private” transaction closing, the empty shells had no assets, revenue or
employees and were part of Parmar’s and CHT’s forward-looking statements projections and
strategy

59. On J`uly 21 , 2016, Chinh Chu and the team at CC Capital and l\/chinsey were
given a demonstration and access to PARCS, Cl~l'l"s proprietary internal database management
software system used to bridge different processes and accurately track all data, collections and
fees All the data in PARCS is accurate and was available to CC Capital, Chinh Chu and Truc
To throughout the due diligence process

60. On or about mid-August 2016, Tru,c To sent CHT a request for detailed
collections data. Truc To then sent another request for all data on two (2) randomly selected
months_, December 2015 and June 2016, to perform an in depth audit. On August 25, 2017,
l\/lelodie Kraljev, head of operations for Orion, delivered the requested data to Truc To for the
selected months As the Phoenix and l\/IDRX empty shells had not yet been filled with the
ACA/ABC or NYNl\/I acquisitions no collections data existed and none was provided with
respect to them.

61. The total collections from the spreadsheets for the two (2) selected months was
8177,702,244.31 for December 2015 and 8134,498,514.52 for June 2016. As CHT’s contracts
with the various medical offices provided for 2-7.5% of these collections with a coinpanywide

average of about 5%, the results in monthly revenues to CHT were 88,885,1 12.22 for December

{11609098;1} 23

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

2015 and 86,724,925.73 for June 2016. CC Capital, coordinating with 'l`ed Brindamour of CHT,
conducted detailed visits and meetings with CHT personnel and operations in various offices in
the U.S. (primarily Houston, Texas and l~lazlet, New Jersey) and India. They reviewed the
Houston call center and IT infrastructure (Pegasus Data) and in lndi.a the processing for CHT’s
entire business CC Capital’s representatives also meet with over fifty (50) plus CHT clients
chosen by CC Capital, but never requested to visit l_\/lDRX, its clients or management
62. Gnce CHT provided the above complete and accurate data to Truc To and his
team at KPMG, they had actual knowledge that the annual revenue of CHT was less than 8100
million. While Tru.c To and his team at KPl\/IG asked many follow-up questions to verify the
data they received from CHT, they never asked any questions about the lack of any data from
l\/IDRX and Phoenix or the fact that the total revenue seemed unaffected by the alleged l\/IDRX
and Phoenix acquisitions; even though l\/IDRX was the largest subsidiary of CHT and comprised
of over forty (40%) percent of CHT.
63. Several other indications Truc To and Chinh Chu knew that the empty shells were
indeed empty include:
a. CHT provided payroll records for every subsidiary except the empty
shells
b. CHT provided lease documents and other information on the physical
offices of every subsidiary except the empty shells19
c. CHT provided tax returns and other tax filings for every subsidiary except
the empty shells

d. rf he insurance policies provided did not cover any of the empty shells

 

19 This point should have been even more glaring to the highly experienced and highly paid team from KPMG, as a
simple google search for the address listed for M`DRX, 166 High Street, Akron Ohio does not even exist. The
closest address 166 S. High Street, is Akron’s City Hall, where the Mayor’s office is located

{11609098:1} 24

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

64. On August 5, 2016, Chinh Chu met with Walia, CEO of Grion, and Melodie
Kraljev to discuss CHT’s operations and all subsidiaries During this ineeting, Walia informed
Chinh Chu that, as CEO, he had no knowledge of Phoenix or l\/IDRX, as these subsidiaries of
Orion had never been put under his control.

65. Despite many requests as part of the buyer’s team, Chinh Chu never permitted
Parmar to review the final KPMG report.

66. However, in or about August 2016, a reporter at the Financial Times began asking
questions about the legitimacy of the acquisitions of Phoenix, Northstar and MDRX, the empty
shells Thinking that there now was no possible way for the deal to be consummated Parmar
was again shocked to learn that Chinh Chu wasn’t going to let this derail the deal.

67. Without ever explicitly acknowledging what Chink Chu knew to be true about the
empty shells, that the empty shells were projections which included filling the empty shells with
the acquisitions of Vachette, ABC and ABA, and subsequently NYNM without additional fund
raises, and forward-looking statements Chinh Chu directed his public relations firm to try to kill
the Financial Times story and let the deal proceed to closing

68. Chinh Chu told the reporters at the Financial Times that he was “comfortable”
with the “go-private” transaction, having spent 87 million and three (3) months work on due
diligence alone. While these statements delayed Financial Times from reporting the obvious
flaws in CHT, ultimately it did not stop the public disclosure of these issues just prior to the
closing
E. Sham “Go-Shop” Period

69. The “go-private” transaction was approved by CHT’s Board on November 24,

2016, with CHT Holdco purchasing CHT at a price of 82.93 per share in cash, plus 80.43 per

{11609098;1} 25

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

share in promissory notes, for a total of approximately 8309.4 million for the shares held by the
public shareholders Parmar and the Parmar Entities, Destra and Bakshi. CHT Holdco was, and
still is, owned 50.3% by CC Capital and 49.7% by Alpha Cepheu.s. The transaction was financed
by a loan to CHT Holdco and Orion of up to 8145 million by BofA and Merrill Lynch
(“BAML”), with the remainder being paid in cash by CC Capital (882,502,158.97) and CHT
(85,000,000.00) and Parmar and the Parmar Entities contributing shares and notes valued at
880,164,492.93. Parmar and the Parmar Entities’ portion was deducted from the proceeds of the
sale of their shares of CHT.

70. Early in the process, the Special Committee began to express concerns over the
Fairness Opinion process and their desire to protect themselves from potential claims that they
had violated their fiduciary duty by accepting indemnification to vote on Chinh Chu’s and CC
Capital’s unreasonably low offer. The Special Committee wanted to add a “go-shop” period to
the “go-private” transaction, to ensure that they were getting the best offer on the market

71. Chinh Chu reluctantly agreed to the “ go shop” provision, but immediately set
about dictating the terms to ensure that no legitimate competing bids could ever be presented or
considered He einailed the Special Committee on July 19, 2016, saying:

“We understand and agree with the point that you made
regarding the Board‘s fiduciary responsibility Regarding this
point, we would be amenable to a 4 week “Go-Shop” period post
the execution of the Purchase Agreement (terms of such Go-Shop
to be contained in the signed transaction) -- enables the company
to entertain other potential offers for Constellation. As you may
appreciate, we would not be amenable to the company initiating a
market check prior to us executing a transaction - if the Company
pursues a market check, we will stop our work and withdraw our
offer at that time. The rationale is that a Go Shop enables the
Board to exercise its fiduciary duty and a market check will be

very disruptive to the Company as the company barely has the
bandwidth to handle our diligence.”

{11609098:1) 26

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

“Deals are based on momentum and we do not want to put the deal
at risk with lengthy delays We are incurring millions of dollars of
expense as part of our due diligence process and welcome expeditious
progress in reaching a conclusion to our process”

72. After the D&P report revealed the inadequacy of Chinh Chu and CC Capital’s
offer, the Special Committee, advised by attorneys at Kirkland wanted to perform a market
check. Chinh Chu countered with a “modified market check.” He first sent his proposal to
Parmar on August 23, 2016, before refining it to send to the Special Committee on August 25,
2016.

73. On September 6, 2016, Chinh Chu pushed for an answer to his proposed
“modified market check” and attorneys from Kirkland & Ellis confirmed that it had been rejected
by the Special Committee Attorneys from Kirkland & Ellis, as counsel to the Special
Committee, objected to Chinh Chu’s extraordinary demands and explained that it would not be a
legitimate “go shop”, as the terms desired by Chinh Chu had been set up to dissuade anyone
from submitting a legitimate bid (This is why Kirkland & Ellis was terminated along with Duff
& Phelps.)

74. However, the provisions of the “go shop” period were set up by Chinh Chu for
just that purpose; to ensure that no other buyer could outbid him. ln furtherance thereof, a
breakup fee of 820 million was set, to be paid to CC Capital if CHT accepted any other offer and
CC Capital was given the right to counter any competing bids This put CC Capital in a very
protected position, as any other bidder would have to beat CC Capital by over 820 million. For
example, if another party bid 8400 million, CC Capital’s counter would only need to exceed
8380 million. Finally, as sought by Chinh Chu, an extraordinarily short period of 30-days was

set, insufficient time for any other bidder to complete any bf the due diligence research required

to submit a competent bid

{11609093;1} 27

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

75. Even subject to the above conditions, within two (2) weeks CHT received much
higher offers from two (2) credible bidders: (i) Pamplona Capital, a healthcare specialty fund
with major healthcare investments and (ii) Flexpoint Ford, a private equity fund On December
24, 2016, CHT received an offer from Flexpoint Ford, at a total enterprise value of 8365 million
in cash and was prepared to bid higher.

76. The Flexpoint Ford offer was only communicated to CHT’s Special Committee,
not Chinh Chu, CC Capital or Parmar, but within hours Chinh Chu sent a message to Parmar
through a mutual contact, Torner Vardi (“Vardi”)ZO, that Chinh Chu was aware of the offer and
its terms and that he didn’t think it was “too big of a concern.” This was news to Parmar, as he
had not heard about the Flexpoint Ford offer and he was a Board member. (Apparently Chinh
Chu could get information on competing bids before Parmar could.)

77. To prevent the Board from accepting the two (2) higher and better offers, Chinh
Chu sent a letter to the Board instructing them that he interpreted Flexpoint Ford’s bid as not
being superior, and falsely claimed that Flexpoint Ford “does not have committed financing.”
(Emphasis added.) In reality, Flexpoint Ford is a six-times, far larger private equity firm than
CC Capital and required no financing to close its proposed CHT deal and thus, was “not subject
to a financing coiitiiigency,” as the CC Capital Merger Agreement required

78. Chu’s efforts to improperly and corruptly influence the bidding process was

fruitful, as his originally accepted bid, which lacked a fairness opinion, is the one that was

 

20 In l\/Iarch 2018, upon information and belief, Chinh Chu used Vardi to pass another message to Parmar; “Do not
think this will end withjail, but injail Chinese Mafia will kill Paul as [Chinh Chu] took equity investments from the
Chinese Mafia”.

{11609098:1} 28

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

ultimately closed on, notwithstanding Flexpoint Ford’s substantially higher (by 8100million)
bia21
F. Bank of America Financing

79. Separately, Chinh Chu interfaced directly with BofA to obtain financing for the
transaction BofA sent commitment letters (“Commitment Letters”), as early as August 9, 2016
committing to provide up to 8120 million in principle financing and another 815 million
revolving credit facility. These Commitment Letters were issued before KPMG had made any
significant progress on tlie due diligence review and without BAML conducting any due
diligence of its own. BAl\/IL never communicated with Parmar, or any other member of CHT.
This lack of communication and due diligence by BAML is especially curious, considering that
the Commitment Letters made clear that BofA intended for CHT to be the borrower, not CC
Capital.

80. Adding to the curiosity is that in the five (5) months following BofA’s initial
commitment letter, no audit of CHT’s operations was ever performed, even though it was a
requirement of the executed Credit Agreement. Also, BofA made no effort to conduct any due
diligence on CHT, and had no communications with Parmar or anyone else at CHT.

81. On information and belief, this extraordinary lack of inquiry, and BofA’s
willingness to lend such a substantial sum of money to an entity with which they never
communicated was because of a secret deal that Chinh Chu had negotiated with BofA regarding

the 838 million fee on the Fidelity & Guaranty Life lnsurance 81 .84 billion dealt

 

21 Knowing that the D&P and Sun Trust valuations valued CHT at 8500 million to 8600 million, while CC Capital’s
proposal was 8266 million, and that these valuations did not include the huge NYNl\/l deal and the even larger
upcoming NACO deal, had they known the public shareholders would almost certainly not have approved the “go-
private” transaction But Chinh Chu knew these non-public facts

{1160909811} 29

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

82. During the process, there were several versions of the Credit Agreeinent prepared
and reviewed by BofA and CC Capital, however, Parmar and CHT were excluded from this
process A couple of early drafts of the Credit Agreement had been einailed to Parmar, but with
the caveat that these drafts were missing substantial portions of what would be added to the final
Agreement.

83. Gn the day before closing, Parmar was emailed a packet solely of signature pages,
which, after he executed them, were individually attached to all of the documents required for
closing Gne of these signature pages was for the Credit Agreernent, which Parmar had never
read and he was never provided with a final copy of the Credit Agreement until months after the
closing The latest version which was provided to Parmar was annotated as “v'7,” whereas the
executed copy was annotated “v12.” lncredibly, the copy executed by Parmar contains an
additional 83 pages of Schedules that were never provided to Parmar or anyone else at CHT for
review.

84. Even more incredibly, these additional 83 pages demonstrate that Chinh Chu and
CC Capital were fully aware that MDRX, Phoenix and Northstar had not been filled by Vachette,
ACA/ABC or NYNl\/I and were still empty shells For example, the Schedules establish that
Chinh Chu and CC Capital were (i) fully aware that l\/lDRX, Phoenix and Northstar did not have
any offices, (ii) fully aware that MDRX, Phoenix and Northstar had no insurance, and (iii)
MDRX, Phoenix and Northstar did not have any revenue (“change in the carrying value of the
earnouts for PPP, Northstar, Phoenix & MDRX” has no value annotated).

85. Although CHT and Orion received no financial benefit from the BofA financing,

Chinh Chu somehow found a way to have BofA list Orion as the “Borrower”, thus saddling CHT

{11609098;1} t 30

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

with crushing debt of 8145 million with no consideration, and then Chinh Chu purchased
CHT/Orion’s assets, valued at 8500-8533 million.
G. The Last Minute Delavs

86. On December 27, 2016, a shareholder derivative action was filed in the Delaware
Chancery Court by Destra Targeted Unit lnvestment Trust (“Destra”), one of the pre-“go
private” shareholders of CHT, alleging fraud and unlawful dilution of their interest in CHT.
Ordinarily, with a lawsuit such as that being filed a month prior to the scheduled closing date, the
“go-private“ closing would have been adjourned and air audit and “in deptlr” due diligence
conducted Upon receipt of service, Parmar went to Chinh Chu and requested that the closing be
delayed so that he could try to resolve the issues with Destra, but Chinh Chu refused, no audit
was conducted and the closing date remained in place.

87. Ultimately, anticipating the “go-private” transaction’s closing, the Chancery
Judge presiding over the Destra litigation ordered that, in the event the c‘go-private” transaction
closed, 856.25 million of the sale proceeds were to be placed into escrow to protect Destra’s
interests As a result of the Chancery Judge’s order, Parmar again asked Chinh Chu to delay the
closing for four (4) months, so that he could resolve the outstanding issues Chinh Chu again
refused and advised Parmar that he wanted to bring in another attorney, his clean-up guy, John
Altorelli, to negotiate with Destra. But, those discussions resulted in no progress being made.
However, as a result of the allegations raised in the Destra lawsuit, reporters from the Financial
Times intensified their inquiries into the Chinh Chu/CC Capital and CHT transaction and the
empty shells

88. Altorelli’s inability to quickly resolve the Destra matter, along with the

intensifying inquiries from the Financial Times, led Parmar to reiterate his request to Chinh Chu

{11609098:1} 31

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

to delay the closing However, Chinh Chu was unwilling to accept anything other than the
immediate closing of the deal, but did agree to a very short delay, so long as the closing would
go forward within the next 3-4 days A simple announcement was put out on January 26, 2017
that the closing was delayed because all of the conditions had not yet been met.

89. Despite the best efforts of Chinh Chu and the public relations firms hired by CC
Capital and CHT, the Financial Times published an article on January 26, 2017, a copy of which
is annexed hereto as Exhibit “D”, the same day that the delay was announced entitled “The
Curious Case of Constellation IIealtli and Blackstone’s l"ormer Top Deal l\/laker.”22 This article
exposed the empty shells, detailing how they had been incorporated shortly before acquisition,
that press releases touted their significant revenue over time periods before they were even
incorporated and the complete lack of any internet footprint prior to the acquisition
announcements However, the article also noted Chinh Chu’s history with Blackstone and
closed by saying “[i]f anyone is/was in a position to kick Parmar’s proverbial tyres, it was Chu.
We must assume he knows what he’s doing.” In addition, a second statement cites “l\/lr. Chu
says he’s ‘comfortable’ proceeding, having spent 87 million and three months on due diligence
alone. He clearly knows what he is doing and is well aware of his new business partner’s
colorful past.”23

90. Late that same night, Parmar received a call from Newton stating that Chinh Chu

was “freaking out” about the bad press and needs to close the deal immediately Parmar

responded that this was a mistake and was not fair, but Newton was iinmoveable. Shortly

 

22 Subsequently, lnvestors Chronicle, a Britishjournal, also printed an article miinicking the Financial Times article
and raising the same issues and questions concerning Chinh Chu and the CHT “go-private” transaction’s due
diligence

23 The article noted that “the cat’s cradle of corporate entities and generalized opacity across Constellation’s
operations could be seen as a red flag to potential investors and financial journalists alike.” However,
notwithstanding the Financial Times’ article, on the day the deal was announced CHT’s Board nor CC Capital
investigated the allegations concerning MDRX and its lack of assets or revenue.

{11609093:1) 32

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

thereafter, Parmar received a call from Chinh Chu, during which Chinh Chu told Parmar that he
was going to give Parmar an additional 83.3 million in fees to close CHT’s “go-private”
transaction with Chinh Chu stating that he had figured out a way to pay Parmar to fix his
problem, but the deal needed to close immediately
H. The “Ge-Private” Deal Closes
91. On January 30, 2017, over the objections of Parmar, the CHT “go private”
transaction closed resulting in Chinh Chu and CC Capital gaining a 50.7% interest in CHT and
Parmar and the Parmar Entities, through Alpha Cepheus, retaining a 40.3% interest
92. At the closing, the final funds flow document, a copy of which is annexed hereto
as Exhibit “E”, revealed a very different flow of funds by Chinh Chu than was anticipated in the
prior documents, and very different from what the “go-shop” bidders thought they were bidding
against:
a. The cash contributed by CC Capital was lowered from 888,687,476.20 to
ssz,sez,iee.zs24
b. Of the 8212,502,160.25 in cash contributed to CHT at closing by CC
Capital and BofA, 814,519,935.90 was used by Chinh Chu and CC Capital for various
supposed deal related fees, many of which are of questionable legitimacy For example:
i. 82,555,023.91 was paid to Winston & Strawn, LLP, a law firm that
provided no legal services to CHT but represented Chinh Chu and CC Capital,
which amount was also several times larger than reasonable for a transaction of

this size and complexity25

 

24 Upon information and belief, the 86,185,315.95 difference was pocketed by Chinh Chu, to prevent Parmar and the
Parmar Entities share from going up to 870.5 million and Parmar earning the 83.3 million fee.

25 Remarkably, Winston & Strawn filed a proof of claim in CHT Chapter l l case for an additional 83 million but
provided no legal services to CHT.

{11609098:1} 33

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

ii. 8575,000 was paid to Altorelli, Chinh Chu’s personal attorney and
“clean-up guy,” who has admitted on a number of occasions that he performed no
services for CHT as part of the deal.
iii. 85,000,000 was contributed from CHT assets but was never
contemplated discussed or approved by CHT’s Board.
iv. “Sources and Uses” stated 92.1 million shares, but CHT had only
issued 89 million shares
v. 8350,000 was paid to Ricliards, Layton & Finger who had nothing
to do with the “go-private” transaction or CHT but were Chinh Chu’s and CC
Capital’s attorneys in the Destra litigation in Delaware.
vi. 83,098,019.50 was paid to BofA.
vii. 830,000 was paid to Parth Mehrota, a friend of Chinh Chu’s, who
was never hired by or performed services for CHT.
viii. 854,799.31 was paid to Finsburg, who no one can identify or
explain why they were being paid
(As a result of the above payments and others that followed CC Capital’s actual contribution
was approximately 855 million.)

93. CC Capital was able to purchase a controlling interest in CHT through CHT
Holdco for ten (10%) percent of the actual value of the company because Chinh Chu and Truc
To were fully aware of the irregularities in CHT’s bookkeeping and value, but actively concealed
their knowledge from everyone, including public shareholders, investors and the banks
Although Chinh Chu is the founder and managing director of CC Capital, he did not invest any

of his own money in this “go-private” transaction, instead utilized the money from his investors

{11609098;1} 34

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

and the clients of CC Capital. Chinh Chu also saddled CHT and Orion with an enormous
amount of bank debt (at the time 8131 million, plus CHT’s 85 million cash contribution),
although CHT received no consideration for that debt or the 85 million contribution.
I. Chinh Chu in Charge, Parmar Out A'fter Closing

94. Beginning the day after the “go-private” closing, Parmar received the cold
shoulder from Chinh Chu and the other members of CC Capital. Unbeknownst to Parmar at the
time, Chinh Chu had already begun to grill other members of CHT’s management to determine
whether they were aware of any problems with CHT’s books and records, or if they were aware

of any fraud26

 

26 These are inquiries that Chinh Chu should have made during the due diligence phase or, at a minimum, prior to
closing However, in retrospect it is clear that Chinh Chu was fully aware prior to closing of the forward-looking
transactions projected acquisitions and empty shells, but needed a pretext to pretend that he only discovered them
after closing in fact, Parmar and Chinh Chu had a conversation regarding Parmar’s funding the NACO transaction
and plugging the alleged revenue hole and the EBITDA. The conversation was as follows:

Chen (sic): “Are you proposing that you are gonna fund the national ACO deal with your equity and contribute it to
the company or lend the money to the company. . .I don’t understand that aspect

Paul: Okay, so what l was offering Chen is l will buy national ACG with my own company, my own funds I’ve
been trying to line up funds to acquire it and l’m pretty positive l will be able to line them up and contribute it with
no dilution to any of the shareholders and the other side of it is [I am] also willing to give additional collateral to the
company, or to you Chen, til l plug this hole of the revenue any better.

Chen: And then, and Paul so, just make sure l understand cause l think l understand it. . .You would fund the deal
with capital that you have or from your investors, you would contribute it at no cost to the company until the hole is
plugged And then the additional collateral ..So is the first part of that statement correct then. . additional collateral
is what? Under what form? l’m not sure l understand that.

Paul: So the additional collateral, which includes my current equity, as well as if you need additional collateral so
that you know l am very sincere in making this happen, Chen that’s why I’m offering Til you don’t have to believe
that National ACO deal will perform til I have plugged the revenue hole and the EBIDA hole, you can hold on to the
additional collateral

Chen: l see, so the additional collateral we can talk about at a later time. Paul, first of all, thank you for coming to
John and thank you for clarifying some of these statements

Paul: So Chen, Chen-

Paul: Chen, you know when incidents like this happen that there’s a very low trust factor, but when the dust settles
on this, l told John that l want his help to see if we can make that contract perform. And if we can make that
contract perform, then that will be the best But if we cannot in the mean time this is, l think, a solution that l’m
willing to offer.

Paul: And I hope that because it’s a lot ofpeople’s livelihood and a lot ofpeople’s personal wealth l know Pav put
in significant portions ofhis money, Tomer put in significant portions of his money, John and a lot ofmy family and
those are all their entire livelihood they have kids

Paul: l’m being very sincere when l’m saying l can get NACO with my capital, and contribute it to Constellation
And another part that l offered to John was if we can strip out all the assets, including NACO, and put it into a new
CO, l would be willing to hold the old CO under my personal name so none ofthe investors have any liability.
Chen: l, l-

{11609098:1} 35

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

95. That same day, Chinh Chu informed Parmar that they needed to create a CEO
search committee to identify Parmar’s replacement and they needed to hire Truc To as CFO of
CHT. Both of these pronouncements were shocking to Parmar, as Parmar had previously
negotiated extensively with Chinh Chu about his compensation and term to remain as CEO of
CHT. There was even an Employment Agreement. See, Exhibit “F”. Although Chinh Chu
initially sought to give Parmar a 33% pay cut, they eventually agreed that Parmar would remain
as CHT’s CEO, at the same compensation as when CHT was a public company

96. Howcvcr, Chinh Chu’s cdict to hire Ti‘uc To as CFO of CHT was far more
baffling and ominous, as Truc To, who may have performed well in his job at KPMG, was
underqualified to serve as CFO of CHT. l\/foreover, the compensation package that Chinh Chu
sought to give Truc To was greater than that given to Parmar - equal salary, but Truc To would
also receive stock options27

97. ln July 2017, while Parmar was traveling to Los Angeles for meetings related to
the potential acquisition of NACO, Parmar received a call from Chinh Chu, demanding an
immediate meeting Parmar informed Chinh Chu that he was working on the NACO acquisition
and would be back in New York in a few days. lnitially, Chinh Chu was satisfied with Parmar’S
answer to his demand but then Chinch Chu called back a few hours later and directed Parmar to
cancel the trip and return to New York immediately for a meeting

98. Upon his return, Parmar met with Chinh Chu, who tersely informed Parmar that

he “accepts” Parmar’s resignation Chinh Chu went on to explain to Parmar that he was going to

 

Paul: So those are all the parts of my proposal for the board to consider But in the meantime, Chen, l want you to
make all the decisions in the right way and l do not want to be in the way So that’s why l would like to offer my
resignation from the board The company’s board so that you are able to make effective restructuring decisions
without having to either excuse me from the meeting or it being a difficult subject for me to be there.”

27 The outsized compensation package for an unqualified Truc To, who had been the head of the due diligence team
from KPMG, reede of impropriety On information and belief, Truc To received this job as a result of an unethical,
corrupt, and illegal pact between Truc To and Chinh Chu as a reward for improperly manipulating the due diligence
process to fit with Chinh Chu’s larger fraudulent scheme

{11609098:1) 36

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

give Parmar a very favorable severance package, including a 3-year consulting contract with
compensation of 81 million per year and that he wanted Parmar to continue to assist CHT with
the projected merger and acquisitions

99. However, Chinh Chu did not wait for Parmar to agree to the above terms and
immediately cut him off from all lines of communication with CHT. Chinh Chu, Truc To and
Altorelli then began conducting CHT Board meetings while excluding Parmar. When Parmar
inquired as to why he was being excluded even though he had not yet resigned or been
terminated Chinh Chu responded to Parmar that he, Chinh Cliu, wanted to be more involved in
CHT’s operations going forward28

100. During this same time-period multiple employees of CHT contacted Parmar to
inform him that they had been approached by Truc To, who informed them that CHT was aware
that Parmar and Zaharis had been stealing money and faking the books and inquiring as to any
information that they might have. When Parmar asked Chinh Chu about Truc To’s actions,
Chinh Chu lied and claimed that this was not happening Parmar followed up by showing Chinh
Chu text messages he had with Truc To, where Truc To not only admitted to doing the inquiries,
but stated that he was only following orders from and had been given the script by Chinh Chu.
Chinh Chu was visibly embarrassed by the revelation, apologized to Parmar and attempted to
blame Altorelli for directing Truc To to make the inquiries

101. Next, Altorelli instructed Parmar to resign from the Board By this time, Parmar
was represented by counsel and had informed Altorelli of this fact However, notwithstanding

Altorelli continued to communicate directly with Parmar. Altorelli threatened Parmar that if he

 

28 This was very odd as Parmar and the Parmar Entities held 49.3% of the shares of CHT Holdco, the 100% owner
of CHT. And while CC Capital held Alpha Cepheus’ voting and governance proxy, see Exhibit “G”, Alpha
Ccpheus was not excluded from governance ofClWlT as a result

{11609098;1} 37

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

did not listen to him, Parmar would be terminated for cause. When Parmar asked what the cause
was, Altorelli simply replied “you will see.”

102. At the next Board meeting, Chinh Chu announced that Parmar had resigned as
CEO and that he had accepted Parinar’s resignation Altorelli, who was supposed to prepare an
exit agreement for Parmar, which would detail the severance pay and consulting terms, as well as
confidentiality and other restrictive terms, in accordance with Chu’s promise to Parmarj never
prepared any of those documents
J. Attempts by Chinh Chu to Extort Parmar and Steal Complete 0wnership of CIIT

103. lnstead of fullfilling the severance terms that he promised to Parmar, Chinh Chu
instead shifted his focus to efforts to steal the remaining equity in CHT Holdco held by Alpha
Cepheus.

104. Chinh Chu hired Eric Edel, a former fund manager, as the new CEO for CHT.
Despite his limited experience, l\/fr. Edel claimed that within three (3) days of joining CHT, that
he had discovered what KPMG and CC Capital claimed they could not find in a year of
extensive due diligence - that l\/IDRX and Phoenix were empty shells l\/Ir. Edel then turned in
his cell phone and ceased all communications with Chinh Chu and CHT.

105. This revelation, genuine or manufactured gave Chinh Chu the pretext he wanted
to act on his plan for Parmar’s exit based on the empty shells ln furtherance thereof, Chinh Chu
sent Altorelli to Parmar’s home one night at 11:30 p.m. to speak to Parmar and offer to work out
a resolution. Parmar offered to resolve the issue by completing the pending acquisition of
NACO, but using his personal funds Parmar advixsed Altorelli that NACG’s actual revenue
exceeded the forward-looking revenue analysis attributable to the empty shells in CHT’s

financial model, which would result in CHT being more valuable than it would have been if the

{11609098:1} 38

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

empty shells had already been filled Also, Parmar again offered to let Chinh Chu and CC
Capital hold his and Alpha Cepheus’ equity in CHT and CHT Holdco as collateral until Chinh
Chu and CC Capital were satisfied that the revenue matched CHT’s financial model and what
they had expected Altorelli responded that he did not think this would be an issue and hinted
that a better solution may be for Parmar and the Parmar Entities to give Chinh Chu some of their
equity and for Parmar to “move on”l

106. The next day, Altorelli called Parmar to meet at CC Capital’s office. Soon after
Parmar arrived and engaged with Altorelli, a CC Capital employee walked over and handed
Altorelli 820.00. Altorelli explained to Parmar that Chinh Chu had lost his bet that Parmar
would not show up. This meeting turned into the first of a week of proposals and threats

107. While many proposals were tossed around by Parmar and Chinh Chu, the bottom
line remained the same. Chinh Chu wanted Parmar to transfer to him all of Alpha Cepheus’
interest in CHT Holdco and for Parmar to pay Chinh Chu several million dollars in addition, in
consideration for Parmar’s submission of financial records for CHT which Chinh Chu stated
contained alleged misstatements with regard to the empty shells At one point, Parmar asked
Chinh Chu how was it possible that he, his lawyers and advisors did not know the truth about the
empty shells, considering the fact that Chinh Chu purchased CHT at a 50% discount from the
expert valuations? ln response, Chinh Chu and Altorelli rattled off more threats against Parmar,
including that they would have Parmar arrested and charged criminally if he did not submit to
their extortionate demands

108. During a subsequent communication, Chinh Chu became even more explicit in
connecting his financial demands of Parmar to the threat of criminal prosecution fn November

2017, following the DOJ’s seizure of funds belonging to the Parmar Entities deposited in an

{11609098;1} 39

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

escrow account of Robinson Brog, Parmar’s attorneys Chinh Chu told Parmar that if he paid
what was requested Chinh Chu would have the FBI stop their investigation lt was also during
this period of time that Parmar received multiple death threats from associates of Chinh Chu,
which threats continue to date! See, footnote “29”.

109. First, Chinh Chu told Tomer Vardi, Parmar’s friend that “this thing is not going
to end with Paul just going to jail but will end with his death in jail as l have taken investment
money from the Chinese Mafia and they will chase him in j ail,” Chinh Chu made this
communication for the express purpose of having the threat relayed to Parmar and to intimidate
Parmar into bending to Chinh Chu’s will.

110. Two (2) weeks later, Parmar was walking through Battery Park with Zaharis
when two (2) Asian men approached them and one asked Parmar what time it was When
Parmar reached into his pocket to get his phone and check the time, the other man said “Paul,

you don’t have a watch”? and walked on without waiting to hear what time it was!29

 

29 Chinh Chu has hired individuals who pretend to be private investigators and conduct surveillance outside of
Parmar’s home in Colts Neck, N.J. Chinh Chu has maintained a three-car surveillance detail outside of Parmar’s
home. However, while normal licensed private investigators would make efforts to be discreet, Chinh Chu’s men
have made no such efforts On the contrary, they are using an intimidation technique known as an “open tail,”
where they made it a point to ensure that Parmar, his rclativcs, employees and friends arc fully aware that they were
being watched and followed One followed Parmar’s girlfriend as she drove to another town, following her onto
private property and upon being confronted laughed and spun his tires, throwing gravel at her.

On information and belief, these men are not licensed private investigators possess criminal records, and are hired
by Chinh Chu for the express purpose of intimidating Parmar and his family in the hopes that this will coerce
Parmar into pleading guilty in criminal and civil proceeding in the U.S. District Court for the District of New Jersey
and to not disclose Chinh Chu’s machinations in the Bankruptcy Court. At least one of Chinh Chu’s thugs has a
felony record for extortion and is still on probation for that offense.

Parmar has also discovered that someone has been hacking into his home’s server and has illegally downloaded a
large amount of data from his system. A forensic analysis is being performed to determine what specifically was
taken, but it appears that Chinh Chu may be after Parmar’s privileged communications in an effort to get advanced
information about Parmar’s legal strategy 'l`hese incidents have been reported to law enforcement officials

The most recent Chinh Chu effort at witness intimidation occurred on Wednesday, ()ctober 10, 2018, in l-Iazlet,
New Jersey as Parmar, after meeting with Timothy Parlatore, Esq., one of his New Jersey attorneys and returning
home by train, got off the train and walked across the car park to the main road to be picked up from the main road
as opposed to entering the station which was crowded Parmar noticed two (2) men following him and who called

{11609093:1} 40

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

111. Later, Altorelli introduced Chinh Chu to his former partner at DLA Piper,
Bankruptcy and Restructuring partner Tom Califano, Esq. (“Califano”). The addition of
Califano to Chinh Chu’s team set into motion Chinh Chu’s plan to steal the remainder of CHT
and defraud the public shareholders the banks and investors through the filing and prosecution
of a fraudulent bankruptcy proceeding

K. Chinh Chu and CC Capital Hire FTI to Manipulate the Data
and Make CHT Appear Insolvent

112. fn September 2017, FTI was engaged by CC Capital, ostensibly to conduct
multiple investigative, advisory, and restructuring tasks regarding CHT. The scope of FTI’s
initial engagement focused on the following areas:

a. The financial condition of CHT at the time of the “going private

transaction” in January 2017, in which CC Capital, a special purpose entity acquired a

controlling interest in CHT Holdco, the ownership entity of CHT (“the l\/ferger.” ;

b. The accuracy of the financial information prior to the “going-private”
transaction, provided to CC Capital by CHT, Parmar, Zaharis, Chivukula, and other

individuals acting on behalf of CHT and/or the sellers; and

 

his name. A brief 2 to 3 minutes interaction followed with these two (2) unknown strangers, which Parmar
described as “the most intense, intimidating interaction I have ever had in my life.”

Mr. Parlatore conference called Parmar into the Hazlet PD and he spoke to the officer on duty who said he would
have a detective call Parmar at home. The next day, Parmar received a call from a detective from Hazlet PD who
took down the entire incident that happened at the train station Later that night, Hazlet PD detective again called
Parmar and said the Colts Neck PD and Holmdel PD will increase their frequency of driving by Parmar’s and his
sister’s houses ln addition, Parmar’s counsel filed an Emergency Application for a Preliminary lnjunction against
Chinh Chu and his associates to stop this pattern of illegal activity, a copy of which is annexed hereto as Exhibit
“l-I”, in the Parmar Entities RICO action against Chinh Chu and his associates, a copy of which is annexed hereto as
Exhibit “l”, pending in the U.S. District Court for the District of New Jersey See also, Chinh Chu’s

“Declaration. . .ln Support. . . lef] Opposition to Plaintiff s l\/Iotion For a Preliminary lnjunction” annexed hereto as
Exhibit “J” and his admissions therein

{11609098;1} 41

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

c. The circumstances surrounding certain merger and acquisition transactions

(involving the shells), announced by CHT prior to the l\/lerger,

113. On information and belief, at Chinh Cliu’s direction, FTI began preparing false
and misleading forensic accounting reports for the purpose of both supporting false claims to be
filed in the subsequent CHT bankruptcy, as well as to present a false narrative to DOJ to support
Chinh Chu’s effort to have Parmar arrested

l 14. Despite the above, in January 2018, Tim Dragelin (“Dragelin”) FTI’s manager
and recent CEO of CHT, stated in a meeting words to tlie effect that “tlie company has a good
cash generating engine and [he] intends to keep it humming.” When talking with Parmar,
Dragelin stated with respect to FTI: “We don’t have any illusions that you’re the best person to
formulate the strategy for. . . [CHT], you’re the best person to take this company from where it is
today to the next level. We don’t think Eric can do that job as well as you can ...l don’t have
any ability or desire. . .” When Parmar sought to be bought out by CHT, Dragelin further stated
to Parmar “. . .if l bought you out Paul, l lose your genius l absolutely lose your genius, and l
need you to be involved in the business somehow. . .you own a massive stake in this . .l want
your brain, l want your value added and part of the reason l did this deal was to get your brain.
lf l cash you out;. . .l would be the stupidest guy in the world.”

L. Fraudulent Chapter 11 Case

115. On Friday, l\/larch 16, 2018, the parties, including CHT, Destra, Parmar and the
Parmar Entities and CC Capital, among others, appeared in the Chancery Court in Delaware to
discuss whether the funds escrowed in accordance with the Chancery Court’s order, should
remain under the control of the Delaware restraining order, or if they should be released to the

DOJ. Attorneys who jointly represented CHT and CC Capital argued that the funds should be

{11609093;1} 42

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

released to the DOJ, whereas DLA Piper’s attorneys representing Destra, argued that the funds
should remain in Delaware and not be released to the D()J. At approximately 3:00 pm that
Friday afternoon, the Chancery Court Judge ruled that if the DOJ served a seizure warrant, the
escrowed funds were to be released by the escrow agent to the DOJ without the need for further
permission from the Chancery Court

116. Five (5) hours later, that same Friday night, Chinh Chu and CC Capital caused
DLA Piper to have CHT and most of its subsidiaries to file Chapter 11 petitions prepared days
or weeks prior, in the Bankruptcy Court. A letter was prepared and then sent to the escrow agent
in Delaware informing them of the filing and directing them, pursuant to the automatic stay
imposed by section 362 of the Bankruptcy Code (the “automatic stay”), not to release the funds
to DOJ - a 180 degree reversal of the position advanced by CC Capital and CHT just hours
earlier.

117. Perhaps the most stunning reversal was that in the afternoon of that day, attorneys
from DLA Piper had appeared in the Delaware Court on behalf of Destra to oppose CC Capital
and CHT’s application to release the funds subject to DOJ seizure to the DOJ, while the Chapter
ll petitions filed just hours later were filed by DLA Piper on behalf of CHT. No question; DLA
Piper had a conflict of interest!30

118. Ainazingly, although CC Capital, CHT, and DLA Piper clearly knew that the
Chapter l l petitions would be filed within hours and that they would be advancing the argument
that the automatic stay prevented the funds from being transferred to DOJ, not one of them

informed the Chancery Court Judge of this fact. lnstead they allowed the Court to conduct a

 

30DLA Piper was also conflicted in the Chapter 1 l case by its representation of BofA. However, the Destra conflict
of interest was resolved by the retention of Hahn & Hessen as conflicts counsel

111609093:1} 43

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

lengthy hearing, with ten (10) different attorneys appearing without informing anyone that
whatever the Chancery Court Judge decided would be moot as a result of the Chapter ll filing
119. The Chapter ll petitions were also fraudulent in many respects:
a. The Petitions were filed in the Eastern District of New York, which has
minimal, if any jurisdiction over CHT and its subsidiaries as with the exception of a
small office of C)rion, CHT operated out of New Jersey (Altorelli explained to Parmar
that this was done by DLA Piper to steer the Chapter ll case to a person in the U.S.
Trustee’s Office in Central lslip who would be favorable to CI IT.)
b. The Petitions listed Winston & Strawn, LLP as the largest unsecured
creditor at 83,000,000; however, Winston & Strawn, who provided legal services to
Chinh Chu and CC Capital, never provided any services to CHT, was paid a grossly
inflated 82,555,023.91 from the CC Capital equity infusion at the closing of the “going-
private” transaction for its representation of CC Capital, although they never submitted
any invoices to CHT for legal work allegedly performed
c. CHT’s Schedules filed with the Bankruptcy Court failed to list Parmar and
several companies controlled by Parmar as creditors of CHT, who were owed 896
million, under various consulting agreements
d. The financial statements which were later submitted revealed that CHT
and its subsidiaries were turning a significant profit and were more than capable of
paying creditors and the BofA loan payments
120. However, with the Chapter ll case now in place, Chinh Chu then put into motion
his elaborate plan to steal all of CHT’s assets through the orchestration of two (2) bankruptcy

sale auctions Both of these auctions were set up the same way:

{11609093;1} 44

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

MTBC

i. First, Chinh Chu would put forward a straw purchaser to make an
extremely low opening “stalking horse” bid and agree to act as the “stalking
horse” bidder. Although each of the “stalking horses” seemed to be independent,
they are both believed to be funded and controlled by Chinh Chu through one or
more entities controlled by him.

ii. Second at Chinh Chu’s direction, DLA Piper, CHT’s attorneys
established bidding procedures which were designed to protect the “stalking
horse” bid and prevent or discourage any legitimate bidders from entering the
auction

iii. Third, CHT, its counsel and advisors then ignored the numerous
pre-and post-petition valuations offers and proposals that exceeded the “stalking
horse” bids

iv. Fourth, Chinh Chu’s “stalking horse” bidders would then win the
auctions unopposed and then purchase all of CHT’s assets out of the Bankruptcy
Court at 829.1 million; a mere fraction of their actual value, and additionally, free
of the 8140 million, plus BofA debt and other debts owed including the 896

million debt owed to Parmar and the Parmar Entities

On May 10, 2018, CHT, controlled by Chinh Chu, presented the Bankruptcy

Court with proposed bidding procedures and timelines for the sale of CHT’s RCl\/l assets CHT’s

attorneys informed the Bankruptcy Court that this opening bid of 810 million was based on a

non-binding letter of intent that l\/ledical Transcription Billing Corp (“MTBC”) had issued on

April 10, 2018.

{11609098:1}

45

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

122. However, MTBC is a publicly traded company that over the previous five (5)
years operated at a net loss every single year, with total losses of over 826 million accrued since
2014 and upon information and belief, without Chinh Chu’s or one of Chinh Chu’s related
entity’s financing would have been unable to make a legitimate offer of 810 million for CHT’s
RCl\/[ assets ln fact, approximately two (2) years prior, MTBC had attempted to raise Twenty
Five Million (825,000,000.00) Dollars through a public offering but was only able to raise Five
Million (85,000,000.00) Dollars However, this did not deter Chinh Chu.31

123. On April 4, 2018, just six (6) days prior to issuing their non-binding letter of
intent, MTBC announced a 810.5 million public offering of non-convertible preferred stock.
See, Exhibit “K”. Two (2) days later, on April 6, 2018, MTBC announced that it had closed this
810.5 million public offering, see Exhibit “L”, with its CEO, Stephen Snyder, stating:

“This upsized raise puts us in an excellent position to execute the
Company’ growth initatives. As of today, we have approximately
813 million of cash, an untapped 85 million line of credit with
Silicon Valley Bank, as well as positive cash flow from
operations”

124. On information and belief, this l\/ITBC public offering was orchestrated and
purchased by one or a series of Chinh Chu controlled or related entities so that he could set up
MTBC as the “stalking horse” bidder

125. On May 17, 2018, TG Capital, LLC (“TG Capital”), an entity associated with
Arvind Walia, the CEO of Orion, submitted a competing bid for 811,000,000, but l\/ITBC

countered to win the auction, buying assets that been acquired fourteen (14) months prior for

8269 million and that produced 850-60 million EBITDA annually, debt free, for 812.6 million

 

31 Apparently Chinh Chu’s motivation was centered on his acquiring the CHT assets for 829.1 million which, when
added to the approximately 855 million paid into CHT from his investors brought the total actual investment to
approximately 885 million but free and clear of all claims and encumbrances which totaled 8140 million with BofA
debt alone. A far more lucrative investment than the one made at the “go-private” closing

{11609098:1} 46

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

126. When MTBC acquired Grion’s assets its shares were trading at 83.43/share.
Within three (3) months of Chinh Chu’s investment, MTBC’s stock price almost doubled rising
to 85.25/share. On August 16, 2018, after l\/ITBC released their unexpectedly high second
quarter earnings analysts began predicting that MTBC could reach 810/ share by the end of the
year, and exceed their projection for 2018 of 842.3 million in revenue and 83.6 million in
adjusted EBITDA. See, NASDAQ: MTBC, August 16, 2018, “Zacks Small Cap Research”,
annexed hereto as Exhibit “M”. (Chinh Chu’s plan utilizing MTBC will likely net him several
million dollars in profit at tlie expense of CHT’s creditors and sliareholders.)

W_M.

127. On July 5, 2018, CHT presented the Bankruptcy Court with an Application to sell
the assets of NYNl\/f, which CHT had closed on a year earlier, the remaining assets of CHT.
This time, Chinh Chu selected HealthTek Solutions LLC (“Health'l`ek”) as his straw purchaser
“stalking horse” bidder with an initial bid of 816.5 million Health'fek, incorporated sixteen (16)
days earlier on June 19, 2018 by TG Capital, is also a bidder associated with Arvind Walia, and
with Walia as a 10% shareholder. ln its Application, CHT explained to the Bankruptcy Court
that when TG Capital initially submitted a competing bid in the first auction, it was a bid for 823
million to purchase all the CHT assets including those reserved for this second auction After
negotiations with CHT, TG Capital bifurcated its bid to 810.5 million on the RCl\/f auction and

816.5 million on the NYNM auction32

 

32 The value of TG Capital/Healthtek’s bid is curious because as the Chapter 1 1 petitions were being filed on l\/larch
16, 2018, Altorelli met with Parmar and explained to him that Chinh Chu had attempted to give 826 million to
another person to act as a “stalking horse” bidder/straw purchaser and make a 826 million bid on all of the CHT
assets Unfortunately for Chinh Chu, his straw purchaser didn’t follow Chinh Chu’s plan and offered less than 810
million, which was rejected by CHT’s eounsel, DLA Piper, and by BofA, and forced CHT to proceed with the
Chapter 1 l case or, as Altorelli called it, “phase 2.” Altorelli told Parmar that now that the bankruptcy has been
filed they were in “phase 2,” where “the whole thing can officially go for less than 830 million now.”

{11609098;1) 47

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

128. On information and belief, TG Capital/HealthTek’s bids were also orchestrated
and funded by Chinh Chu.

129. As there were no competing bidders HealtliTek purchased CHT’s NYNl\/f assets
for 816.5 million These were new assets as CHT had purchased them in February 2017 for
860-95 million to be paid over three (3) years depending on revenue. These assets were
acquired by CHT immediately after the going private transaction had closed and Chinh Chu was
running CHT. l

M. Both of the Bankruptcy Sales and the Filings Were Fraudulent as CIIT
had Pre-petition Offers that Would Have Satisfied All Creditors

130. At the time CC Capital, Chinh Chu and CHT advanced l\/ITBC as the “highest and
best offer” for the RCl\/[ assets and HealthTek as the “highest and best offer” for the NYNl\/f
assets they had one current offer in hand which offer had been made months before the filing of
the Chapter ll and which was re-offered to them on several occasions once in this Bankruptcy
Court This offer, by GSS lnfotech Ltd. (“GSS”), a copy of which is annexed hereto as Exhibit
“N”, was to purchase all of the assets of CHT, Orion and its twenty (20) subsidiaries for 8245.5
million, plus the assumption of Orion’s liabilities under a Chapter ll Plan of Reorganization.
GSS’ offer was backed by commitment letters from three (3) international known funding
sources However, notwithstanding the fact that CHT had additional purchase offers on the
table, since before the filing, which would have satisfied all secured claims33, CC Capital, Chinh
Chu, CHT and its Bankruptcy Court-appointed advisors and counsel, fraudulently
misrepresented to the Bankruptcy Court that MTBC’s and HealthTek’s bids were the “highest

and best offer in terms of value for the estates.”

 

33 Flexpoint Ford, Pamplona, GSS and even Parmar made offers to acquire the CHT assets for in excess of 8100
million (Flexpoint Ford’s 8365 million offer is annexed hereto as Exhibit “O”.)

(11609098:1} 48

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

131. Neither GSS, nor its three (3) funding sources were owned or controlled by
Parmar, but they did have limited relationships with Parmar,34 to the extent that it was Parmar
who arranged for this superior bid in an attempt to ensure that CHT’s creditors including BofA,
and public shareholders were made whole and that CHT would not be destroyed as Cinh Chu
planned to do.

132. In fact, prior to the filing of the Chapter ll case, DLA Piper had asked GSS if
they were interested in acting as the “stalking horse” bidder for CHT’s assets when the sale came
to auction GSS quickly responded in thc affirmative that they would DLA Piper ceased
communicating with GSS.

133. On information and belief, DLA Piper and CHT’s financial consultant, Houlihan
Lokey,35 were directed by Chinh Chu to cease communications with GSS, because, while DLA
Piper was attempting to get the highest sale price for CHT’s assets Chinh Chu wanted to sell
CHT to the lowest bidder that he could control. GSS’s bid represented a devastating threat to
Chinh Chu’s corrupt design

134. Chinh Chu, CC Capital and CHT intentionally structured the Chapter ll sales for
separate assets and into smaller tranches so that they could ignore GSS’s bid which like TG
Capital’s, was for the entirety

135. As a result of these two (2) sales to Chinh Chu’s straw purchasers the entirety of
CHT’s assets have been sold for 829.1 million The costs thus far of the Chapter ll case for

legal fees FTI, CBIZ, Houlihan Lokey and other Administrative expenses including a BofA

 

34 CHT/Orion is indebted to GSS for approximately 83.5 million for services GSS rendered GSS has sought to
collect their debt from Parmar personally

33 Houlihan Lokey is seeking approval for compensation for its services rendered on the l\/lTBC and NYNl\/l
bankruptcy sales of approximately 82.5 million; equal to 8% ofthe 829.1 million realized!

111609098;1} 49

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240:43

DlP Loan, leaves nothing to repay creditors 36 whereas the GSS offer would have resulted in
100% payment to all of the creditors on their claims while also significantly reducing the
Administrative expenses
THE APPOINTMENT OF A TRUSTEE OR EXAMINER
136. Sections 1104(a), (c) and (e) and 1106(a)(3), (4) and (b) of the Bankruptcy Code
provides as follows:
§1104. Appointment of trustee or examiner

(a) At any time after the commencement of the case but
before confirmation of a plan, on request of a party in
interest or the United States trustee, and after notice and a
hearing, the court shall order the appointment of a trustee-

(1) for cause, including fraud dishonesty,
incompetence or gross mismanagement of the affairs of the
debtor by current management, either before or after the
commencement of the case, or similar cause, but not
including the number of holders of securities of the debtor
or the amount of assets or liabilities of the debtor; or

(2) if such appointment is in the interests of creditors
any equity security holders and other interests of the estate,
without regard to the number of holders of securities of the
debtor or the amount of assets or liabilities of the debtor

94 >l< 9:

(c) If the court does not order the appointment of a
trustee under this section, then at any time before the
confirmation of a plan, on request of a party in interest or
the United Sta.tes trustee, and after notice and a hearing, the
court shall order the appointment of an examiner to conduct
such an investigation of the debtor as is appropriate,
including an investigation of any allegations of fraud
dishonesty, incompetence, misconduct, mismanagement, or
irregularity in the management of the affairs of the debtor
of or by current or former maria gement, of the affairs of the
debtor of or by current or former management of the
debtors if-

 

33 Unless CHT succeeds in its adversary cases against certain creditors including Robinson Brog, Parmar and the
Parmar Entities and/or Works out an agreement with DOJ for part or all of the funds seized by DOJ, unsecured
creditors and shareholders will receive nothing and their claims will be discharged!

{11609093:1} 50

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

{1160909821)

(l) such appointment is in the interests of creditors
any equity security holders and other interests of the estate
or

(2) the debtor’s fixed, liquidated, unsecured debts
other than debts for goods services or taxes or owing to
an insider, exceed $5,000,00().

(e) The United States trustee shall move for the
appointment of a trustee under subsection (a) if there are
reasonable grounds to suspect that current members of the
governing body of the debtor, the debtor’s chief executive
or chief financial officer, or members of the governing
body who selected the debtor’s chief executive or chief
financial officer participated in actual fraud, dishonesty, or
criminal conduct in the management of the debtor or the
debtor’s public financial reporting

1106. Duties of trustee and examiner

(a) A trustee shall~
§§ >l< k

(3) except to the extent that the court orders
otherwise, investigate the acts conduct_, assets liabilities
and financial condition of the debtor, the operation of the
debtor’s business and the desirability of the continuance of
such business and any other matter relevant to the case or
to the formulation of a plan;

(4) as soon as practicable-

(A) file a statement of any investigation
conducted under paragraph (3) of this subsection, including
any fact ascertained pertaining to fraud, dishonesty,
incompetence, misconduct, mismanagement, or irregularity
in the management of the affairs of the debtor, or to a cause
of action available to the estate; and

(B) transmit a copy or a summary of any such
statement to any creditors’ committee or equity security
holders’ committee, to any indenture trustee, and to such
other entity as the court designates

v\' >l< *)'¢

(b) An examiner appointed under section ll()4(d) of this
title shall perform the duties specified in paragraphs (3) and
(4) of the subsection (a) of this section, and except to the
extent that the court orders otherwise, any other duties of
the trustee that the court orders the debtor in possession not

to perform.
k >|< ~k

51

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

137. Section 1104 provides for the appointment of an Examiner by the Bankruptcy
Court at “any time after the commencement of the case if a party in interest so requests” and
“where the current management of the debtor has been fraudulent or dishonest, or has grossly
mismanaged the company. .. . A Trustee would not necessarily be needed. . .because an
examiner appointed under this section might well be able to serve that function adequately
without displacing the current management.” See, House Report (Reform Act of 1978).
A. This Application

138. ln the instant Chapter ll case, current management of the Debtors both pre- and
post~petition, under the direction and control of Chinh Chu have managed the Debtors’
businesses in a “fraudulent” and “dishonest” manner solely for the benefit of Chinh Chu and CC
Capital.

139. By this Application, Parmar and the Parmar Entities request that this Bankruptcy
Court appoint either a Trustee or, preferably an Examiner, to conduct an investigation in
accordance with and within the scope of such an investigation which under sections ll04 and
1106 authorizes the Bankruptcy Court to so order. This request by Parmar and the Parmar
Entities is limited to those actions and activities of Chinh Chu and his agents CC Capital, CHT
Holdco, CHT and its pre-petition Board and lndependent and Special Committees and pre~ and
post-petition management, inclusive of its Bankruptcy Court appointed advisors solely on
matters related to this Chapter ll case and the actions preceding the filing and those actions
taken by the aforementioned parties following the filing, but each evidencing the “fraud,
dishonesty, incompetence, misconduct, mismanagement or irregularity in the affairs of the
debtor” controlled by Chinh Chu and those parties lt is the manipulation of the Bankruptcy

process as a tool to achieve the abovementioned and aforesaid goals all of which undermines

{11609098:1} 52

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

and calls into question the integrity of this Bankruptcy Court, which must be uncovered,
disclosed and sanctioned by this Bankruptcy Court. The basis for this request are as follows:

l. The “Go~Private” Transaction - This transaction evidences Chinh Chu’s
and CC Capital entry into CHT’s and Orion’s operations A review of Chinh Chu’s and
CC Capital’s inducements to the members of CHT’s Board members lndependent and
Special Committee members and Parmar should be investigated which, if done, will
reveal CHT’s loss of approximately $250 million of value attributed to its operations by
well respected entities such as D&P, Sun Trust, Kirkland & Ellis and l\/chuire Woods
and, additionally the offers of Pamplona, Flexpoint Ford, GSS Infotech and others based
upon similar valuations of CHT’s value, due to Chinh Chu’s actions which if confirmed
would provide CHT and its Chapter ll estate with a cause of action for the effects of and
the losses its estate suffered attributable to Chinh Chu’s and CC Capital’s activities
These activities include the bribery of CHT Board Members Marl< Feuer, John Johnston
and others by Chinh Chu to accomplish the closing of the “go-private” transaction to the
detriment of the CHT estate, creditors and shareholders

2. CC Capital’s and BofA’s Collaborations - The collaboration of these
entities in the “go-private” transaction should be investigated to determine the extent to
which Chinh Chu, CC Capital and BofA were aware or should have been aware of the
“financial model"’ forward-looking plan process employed by CHT to create shells and
fill them with subsequent acquisitions typical of forward-looking transactions and plans
Also, to the extent CC Capital and BofA, with knowledge or lack of such, due to their
failure to conduct due diligence as is conducted in the normal course of business or

transactions similar to CHT’s “go~private” transaction, were active participants in Chinh

(11609093;1} 53

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

Chu’s plan to steal CHT’s assets and, therefore, their actions or non-action place them in
the category of collaborators as opposed to victims or claimants Such a finding and
report by an Examiner to the Bankruptcy Court could result in the dismissal or
subordination of the claims of these entities to all other claims of whatever nature in this
Chapter ll case.

3. Breach of Fiduciarv Duties bv Pre- and Post~Petition CHT Board
Members - Clearly an Examiner should review the actions taken by CHT’s pre~ and post-
petition Board Members whether on the lndependent or Special Committees with regard
to approving an offer to purchase CHT in the “go-private” transaction for a price that was
not only 5()% of the valuation provided by D&P but substantially less than the other
offers to purchase CHT’s assets Were these Board Members acting on behalf of CHT or
on behalf of Chin Chu and CC Capital? And, if so, what damage did their actions do to
CHT’s Chapter ll estate? Should they compensate the CHT estate, creditors and
shareholders for the losses they sustained as a result of the Board Members providing
Chinh Chu and CC Capital with the opportunity to manipulate the Chapter ll process to
steal CHT’s assets free of all claims and encumbrances and walk away with $500
million of value for a paltry $29.1 million in comparison

4. FTl’s and Houlihan Lokev’s Contributions to Chinh Chu’s Fraudulent
Bl_a_r§ - The issue of whether FTI conducted a true investigation, accurate evaluations and
gave accurate advice to CHT both pre- and post-petition is also an issue which requires
investigation Did FTI’s reports on CHT’s financial condition reflect CHT’s operations
or were those reports crafted to satisfy Chinh Chu’s demands? Also with respect to

Houlihan Lokey, just what did they do to solicit bidders for the two (2) sales of CHT’s

{11609098:1} 54

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

assets? And, why were the previous bidders in amounts ten (l()) or more times the
MTBC and HealthTek bids ignored? This applies with specitity to the proposals of GSS
Infotech and Flexpoint Ford! Was Houlihan Lokey actually soliciting offers or just
appearing to satisfy the Bankruptcy Code while actually acting as one of Chinh Chu’s
minions?

5. Fraudulent Bankruptcy Sales - Prior to commencement of this Chapter ll
case numerous valuations and proposals to acquire CHT’s assets were made. Reputable
financial advisors and attorneys corporate entities engaged in thc same line of work as
CHT and CHT’s former Chairman of the Board and President, all with knowledge of
CHT’s operations and forward-looking projections either valued or made offers to
acquire CHT’s assets based on a valuation range of $245.5 million to 3700 million.
However, notwithstanding the initial acquisition of 50% of CHT, the owner of those
assets by Chinh Chu and CC Capital for $269 million and the subsequent addition of
NYNM, the two (2) auctions conducted by CHT’s bankruptcy counsel and advisors
realized a relative paltry $29.1 million! Barely enough to cover CHT’s Administrative
expenses in its Chapter ll case. Why?

While a number of things can be said about Chinh Chu, as stated above,
one thing is without argument Chinh Chu is an astute deal maker There is no way that
Chinh Chu would have agreed to a “go-private” purchase price requiring his investors to
pony-up $88 million and his bank, BofA, to loan his acquisition entities CC Capital, and
CHT, $l40 million, if CHT’s value was one-tenth of those two (2) combined
contributions CHT had revenues EBITDA and projected income that supported the

aforesaid and above valuations all reviewed by Chinh Chu over two (2) years of

{11609093;1} 55

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

operation Also, in the year prior to CHT’s Chapter ll filing there were a number of
entities who expressed an interest in acquiring CHT in addition to Chinh Chu. So how
did the two (2) Bankruptcy Court auction sales come to realize such a small comparative
amount? An Examiner needs to be appointed to investigate this!

lssues such as did Chinh Chu’s control through pay-offs and other means
of CHT’s management, advisors and BofA play a roll? Were the DLA Piper, FTI, BofA
and other conflicts of interest pertinent to the quirks occurring during the course of the
Bankruptcy sales? Did Chinh Chu actually hatch a plan to utilize the Bankruptcy Court
to acquire CHT’s assets free and clear of all debts claims and encumbrances for the same
$88 million his investors contributed as equity but obtaining these assets without
liabilities for approximately lO% of what he had paid for them without NYNl\/f a year
earlier? Why was BofA content to rely on CHT’s and DOJ’s ability to seize assets from
Parmar and Robinson Brog and the clawback of the monies paid to the public
shareholders as the basis for repayment of their loan to CHT? Why has everyone
involved focused on Parmar as the architect of the fraud here when Parmar had no control
over the Board, the Committees the “go-private” transaction or the two (2) Bankruptcy
auctions? Quite frankly, it’s rather foolhardy to believe that Parmar was other than
another individual or entity duped by Chinh Chu. Any acts or activity which defrauded
CHT, also defrauded Parmar more than any one or any other entity.

6. The Chapter ll Plai - The anticipated results of this Chapter ll case are:
(i) Administrative and priority creditors will be paid in full;
(ii) Secured Creditors (BofA) will be paid in full from the

Parmar funds seized from the Robinson Brog escrow, the Robinson Brog

{11609093;1} 56

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

adversary proceeding commenced by CHT to collect alleged damages from
Robinson Brog’s malpractice carrier and certain of its principals and the surplus
from any sale of the four (4) Parmar real properties valued at $40-$60 million;
(iii) Unsecured creditors realize nothing on their claims and,
(iv) CHT’s shareholders except for CC Capital, receive nothing.

140. The winners: Chinh Chu, who ends up as the owner of CHT’s assets with a $440
million savings and BofA who is repaid in full for both its Debtor-in-Possession financing and
pre-petition “go-private” transaction loan, with the interest accrued, $3 million in fees for the
loan and 338 million in fees/commissions from the Fidelity & Guaranty Life lnsurance deal.

141. The losers everyone else! Especially the public shareholders on the London AIM
and Parmar and the Parmar Entities

REU()EST FOR RELIEF

142. Based on the above, Parmar and the Parmar Entities request that this Bankruptcy
Court appoint an Examiner to investigate/examine the actions of the above-referenced
individuals entities transactions and their effects on their Chapter 11 case in accordance with
the applicable provisions of sections 1104 and 1106 of the Bankruptcy Code and solely with
respect to the above-captioned Chapter 11 case in this Bankruptcy Court. lt should be noted that
any claims of involvement on the part of CC Capital, Chinh Chu and Parmar in the above cited
activities are also the subject of the following actions in the U.S. District Court for the District of
New Jersey:

a. Criminal case against Parmar for alleged fraudulent acts;
b. Forfeiture case against real properties owned by Parmar or individuals and

entities controlled by Parmar;

{11609098:1} 57

CaS€ 8-18-71748-&8'[ DOC 561-1 Filed 11/01/18 Entered 11/01/18 18240243

e. Civil case against Parmar commenced by the U.S. Securities & Exchange
Commission for securities fraud; and,

d. Civil case commenced by Parmar against Chinh Chu and his agents for
operating CC Capital as related to the “go-private” transaction and this Chapter 11 ease
as a Racketeering Influenced Corrupt Organization (RICO).

143. This Application does not seek to have an Examiner, if one is appointed by this
Bankruptcy Court, to conduct the requested investigation into areas covered by the above
proceedings except and to the extent that any such matter has had an adverse effect on the
integrity and process of this Chapter 11 case in this Bankruptcy Court.

WHEREFORE, Parmjit Singh (Paul) Parmar and the entities owned and/or managed by
Parmar respectfully request that this Bankruptcy Court, in accordance with Sections 1104(a), (c)
and (e) and 1106 (a), (3), (4) and (6) of the United States Bankruptcy Code, 11 U.S.C. §§1104(a)

(c) and (e) and 1106(a) (3), (4) and (b), (i) appoint an Examiner “for cause”, to conduct an

INTENTIONALLY LEFT BLANK

{11609098:1) 58

Case 8-18-71748-ast

DOC 561-l Filed 11/01/18 Entered 11/01/18 18240243

investigation of the above-captioned Debtors as set forth above; and (ii) such other and further

relief as to this Bankruptcy Court is deemed necessary, for all of which no previous application

has been made.

Dated: New York, New York
October 31, 2018

{11609098:1}

Respectfully submitted,

WINDF,`LS lVlARX lyANE & l\/IITTEND()RF, LLP

By: /s/ Charles E. Simpson
Charles E. Simpson, Esq.
Jeffrey C. l~lof`fman, Esq.
Members of the Firm

156 West 56th Street

New York., New York 10019

Tel: (212) 237-1000

Email: csimpson@windelsmarx.com
ihoffman@windelsmarx.com

Al'l()rncyrs‘j?')r Parmjz`r (Paul) Singh Parmar and
the Parmar Entities

59

